Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1800        Page 1 of 137
                            Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                1

     1                         UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
     2                               SOUTHERN DIVISION
     3
          UNITED STATES OF AMERICA,
     4
                               Plaintiff,
     5    vs.                                           Case No. 18-20027
                                                        Hon. Terrence G. Berg
     6    PRABHU RAMAMOORTHY,
     7                      Defendant.
          ______________________________/
     8
                                     JURY TRIAL: VOLUME 5
     9
                         BEFORE THE HONORABLE TERRENCE G. BERG
    10                         United States District Judge
                         Theodore Levin United States Courthouse
    11                         231 West Lafayette Boulevard
                                Detroit, Michigan 48226
    12                          Wednesday, August 15, 2018
    13    APPEARANCES:
    14    For the Plaintiff                    MARGARET M. SMITH
          United States of America:            AMANDA JAWAD
    15                                         U.S. Attorney's Office
                                               211 W. Fort Street
    16                                         Suite 2001
                                               Detroit, Michigan 48226
    17                                         313-226-9135
    18    For the Defendant                    JAMES AMBERG
          Prabhu Ramamoorthy:                  Amberg and Amberg
    19                                         104 W. Fourth Street
                                               Suite 305
    20                                         Royal Oak, Michigan 48070
                                               248-681-0115
    21
                                               VICTOR MANSOUR
    22                                         Mansour & Mansour, P.C.
                                               32000 Northwestern Highway
    23                                         Farmington Hills, Michigan 48334
                                               248-932-3322
    24
          Also Present:                        Rengachari Vijayaraghavan
    25                                         Court Interpreter


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1801        Page 2 of 137
                            Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                2

     1         To obtain a certified copy of this transcript, contact:
                   Linda M. Cavanagh, CSR-0131, RDR, RMR, CRR, CRC
     2                         Official Court Reporter
                      (313) 234-2616 • www.transcriptorders.com
     3

     4

     5

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25



                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1802        Page 3 of 137
                            Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                3

     1                                  TABLE OF CONTENTS
     2                                                                              Page
     3    Defense Witnesses Continued:
     4    GEETHANJALI NATARAJAN
     5       Redirect Examination by Mr. Amberg                                      17
     6    DEFENSE RESTS                                                              34
     7    CLOSING STATEMENT BY MS. JAWAD                                             44
          CLOSING STATEMENT BY MR. AMBERG                                            64
     8    REBUTTAL STATEMENT BY MS. JAWAD                                            88
          JURY INSTRUCTIONS BY THE COURT                                             93
     9
          RULE 29 MOTION:
    10
          Motion by Mr. Amberg                                                      115
    11    Comments/Ruling by the Court                                              115
    12    JURY VERDICT                                                              128
    13    MOTION FOR BOND REVOCATION:
    14    Motion by Ms. Smith                                                       132
          Response by Mr. Amberg                                                    133
    15    Comments/Ruling by the Court                                              133
    16

    17

    18

    19
                                               EXHIBITS
    20
          Identification                                         Offered          Received
    21
          NONE
    22

    23

    24

    25



                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1803        Page 4 of 137
                            Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                4

     1               Detroit, Michigan
     2               Wednesday, August 15, 2018
     3                                        _ _ _
     4               (Proceedings commenced at 9:08 a.m., all parties
     5               present, jury not present)
     6               THE LAW CLERK: Court calls Case No. 18-20027, United
     7    States of America versus Prabhu Ramamoorthy.
     8               Counsel, will you please place your appearances on
     9    the record?
    10               MS. JAWAD: Good morning, Your Honor. Amanda Jawad
    11    and Maggie Smith on behalf of the United States. With us at
    12    counsel table is Meghann O'Connor, a paralegal from our office,
    13    and Special Agent Kyle Dodge with the FBI.
    14               THE COURT: Good morning.
    15               MS. SMITH: Good morning.
    16               MR. AMBERG: Sorry. Good morning, Your Honor. Jim
    17    Amberg on behalf of Mr. Ramamoorthy; he is standing to my
    18    right. To his right is Mr. Vijay and to my left is co-counsel,
    19    Victor Mansour.
    20               THE COURT: Well, good morning, Counsel. Good
    21    morning Mr. Ramamoorthy.
    22               So I understand that one of our jurors has a problem
    23    that I wanted to explain to you. You may be seated. There was
    24    a note -- not a note but a notification I guess I should say
    25    from Mr. Hester who is the juror sitting in seat number eight;


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1804        Page 5 of 137
                            Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                5

     1    that's in the front row on the right-hand side. He has had --
     2    apparently his steering column on his car fell out when he came
     3    in to park today because he had recently had some repair work
     4    on it, and he has reported to Ms. Chubb that he has blood
     5    pressure problems and is concerned about continuing in his
     6    service here.
     7                So wanted to bring this to your attention to get your
     8    input on it, and so I'd be happy to hear any thoughts that you
     9    may have.
    10                MS. SMITH: Well, we do have two alternates and so we
    11    have room for the dismissal of two jurors. I know we decided
    12    to do it randomly. I don't know if the Court wants to voir
    13    dire a little bit more, but the fact that you indicated that
    14    this juror is talking about his blood pressure, I'm wondering
    15    if he is trying to say that he's not sure that he would be able
    16    to deliberate. Is that -- is that the message that he's
    17    sending?
    18                THE COURT: That -- the impression that I get is just
    19    that this is getting very hard for him. He's also from pretty
    20    far away, from like Lake Orion, so he has a ways to go.
    21                MS. SMITH: I -- I think I'm going to take no
    22    position on this, Your Honor. I don't --
    23                THE COURT: You wouldn't object to excusing him
    24    though?
    25                MS. SMITH: I don't think so, no.


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1805        Page 6 of 137
                            Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                6

     1               THE COURT: All right. What do you think, Mr.
     2    Amberg?
     3               MR. AMBERG: I think that it would probably be wise
     4    to at least do some limited voir dire on the record so we've
     5    got a record of it. But I mean if he's medically unfit to sit
     6    there, I can't ask somebody to sit there and risk having a
     7    heart attack. But my only -- and I -- I don't want to knock
     8    him, but at the same time, this trial's been going on for a
     9    week now and -- and we asked about medical conditions and
    10    things like that in the beginning. I mean he's had issue with
    11    the mechanics of his vehicle, but now at the same time I mean
    12    is this what's causing the -- the heart blood pressure issues
    13    and things like that? So I think maybe just some voir dire to
    14    see, and then depending on what he says...
    15               THE COURT: So you would like to do that here in the
    16    courtroom?
    17               MR. AMBERG: Sure.
    18               THE COURT: And --
    19               MR. AMBERG: Yes.
    20               THE COURT: All right. What do you think about that,
    21    Ms. Smith, any objection?
    22               MS. SMITH: I don't have an objection to that.
    23               THE COURT: All right. Well, Mr. Darling, can you
    24    ask Mr. Hester to join us?
    25               THE LAW CLERK: Yes.


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1806        Page 7 of 137
                            Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                7

     1               (Brief pause)
     2               (Juror Hester entered courtroom at 9:12 a.m.)
     3               THE COURT: Hello, sir. Would you have a -- why
     4    don't you have a seat in your chair there and everyone can be
     5    seated.
     6               So welcome, good morning. Sorry about your car
     7    trouble, Mr. Hester. I understand that you had some difficulty
     8    with your vehicle and that you may also have some medical
     9    issues there.
    10               JUROR NO. 8: I'm -- I'm on blood pressure and little
    11    things get me going.
    12               THE COURT: Okay.
    13               JUROR NO. 8: I didn't have a problem with my vehicle
    14    coming down, parked on the fourth floor and backed my truck up
    15    and put it in park and shut it off. Sorry.
    16               THE COURT: Go ahead.
    17               JUROR NO. 8: And with the -- with the keys out of
    18    the ignition, the vehicle started going forward, so I tried to
    19    put it back in -- in park and it got stuck in neutral, and I
    20    can't turn the key and nothing happens. So my mechanic worked
    21    on it Monday and I drove it all day Monday afternoon and then
    22    all day yesterday, no problem, so...
    23               THE COURT: Well, I've told the parties and their
    24    lawyers about your issue, and we're just trying to determine
    25    whether you are able to continue serving or not under these


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1807        Page 8 of 137
                            Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                8

     1    circumstances, and so what -- what do you think about that?
     2               JUROR NO. 8: To be very honest, I really hate to do
     3    this but I'm a little bit dizzy right now. Little things get
     4    me -- get me going. Even though I took my blood pressure pill
     5    this morning, I'm still a little -- because I've got a long day
     6    ahead of me now. I've got to find a way to get my vehicle
     7    home. I live in Lake Orion.
     8               THE COURT: Do you think that the difficulties of
     9    serving as a juror may be creating some problems for you in
    10    light of your blood pressure situation?
    11               JUROR NO. 8: Oh, there's no doubt because I was fine
    12    coming down.
    13               THE COURT: I would like to ask the lawyers if they
    14    would like to ask any questions, you're welcome to do so.
    15               MS. SMITH: I have no questions, Your Honor, and I
    16    also have no objection.
    17               MR. AMBERG: No questions, Your Honor. Sounds like
    18    the gentleman is dizzy even right now. I don't know how -- how
    19    he could be able to focus on all this if he's -- you know,
    20    medically he can't even -- he's got to worry about himself I
    21    think.
    22               JUROR NO. 8: Thank you.
    23               THE COURT: Thank you very much. All right. Well,
    24    Mr. Hester, I'm going to excuse you from your service in light
    25    of your difficulty that you're having today both with your


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1808        Page 9 of 137
                            Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                9

     1    vehicle and because of your -- your medical situation. And
     2    fortunately we do have alternates here; that's why we selected
     3    extra people.
     4               And so obviously this is not your fault and
     5    everyone's very appreciative of the fact that you've donated
     6    and dedicated your time and your attention to this case just as
     7    your other fellow jurors did, and I thank you for that on
     8    behalf of the Court and on behalf of the parties who are here
     9    as well and appreciate your service.
    10               JUROR NO. 8: Well, thank you very much.
    11               THE COURT: And so you can be excused, sir, and I
    12    think probably go back to the jury assembly room and let them
    13    know what happened, and good luck with your issue.
    14               JUROR NO. 8: Okay. Thank you.
    15               MS. SMITH: Your Honor, before we go off the record,
    16    may I just ask you to remind this juror that he is still not to
    17    talk about the case to anybody because --
    18               THE COURT: That's a good idea. And so Mr. Hester,
    19    I'm sure you understand that.
    20               JUROR NO. 8: Yes.
    21               THE COURT: But don't talk about what the -- the case
    22    is about or indicate any of your -- your judgment about the
    23    case one way or the other. Of course, once the case is
    24    completed, you could talk about your service.
    25               JUROR NO. 8: Okay. Thank you.


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1809         Page 10 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  10

      1               THE COURT: All right. Thank you.
      2               MS. SMITH: Thank you.
      3               (Juror Hester excused at 9:16 a.m.)
      4               THE COURT: Let's -- I want to ask the lawyers
      5    another question. So you may be seated.
      6               The other issue I wanted to bring up was that we do
      7    have our other interpreter who was engaged for the purpose of
      8    being available if Mr. Ramamoorthy testifies, and that was at
      9    the government's request, correct?
    10                MS. SMITH: Yes, Your Honor.
    11                THE COURT: And so I'm not sure where our interpreter
    12     is, but are you present in the courtroom? All right. Could
    13     you just tell us your name please.
    14                THE INTERPRETER: Haresh Kumar, Your Honor.
    15                THE COURT: All right. And Ms. Smith, what is
    16     your -- what is your intention regarding Ms. Kumar?
    17                MS. SMITH: Your Honor, for the record, the -- Mr.
    18     Vijay who has been interpreting through this trial is also here
    19     today, and it is my understanding that the defendant intends to
    20     waive his right to testify today. And so at this point in the
    21     procedure, because we have two interpreters here, the United
    22     States does not have an objection to allowing the defendant to
    23     choose which interpreter he would like to keep for the day so
    24     long as the defendant has indicated that he is happy with the
    25     services of -- if he chooses to keep Mr. Vijay, that he


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1810         Page 11 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  11

      1    indicates he's happy with the translation services that are
      2    being provided.
      3                THE COURT: All right. Do you think that it would be
      4    appropriate to utilize Ms. -- Ms. Kumar for purposes of the
      5    inquiry and the voir dire of Mr. Ramamoorthy about his decision
      6    whether to testify or does that matter with respect to your
      7    position?
      8                MS. SMITH: Well, if the defendant is indicating to
      9    the Court that he understands his interpreter and that his
    10     interpreter is accurately interpreting, I think it's the
    11     defendant's -- I don't speak the language so only he can tell
    12     us if he understands this interpreter and if he's comfortable
    13     with how the interpretation has been through the proceedings.
    14                 THE COURT: All right. Thank you. Mr. Amberg?
    15                 MR. AMBERG: Yes, Your Honor. Couple things. First,
    16     as -- as you note, there are two interpreters here. Ms. Kumar
    17     was the interpreter who interpreted when Mr. Ramamoorthy
    18     testified.
    19                 This decision about whether -- whether or not to
    20     testify has been going on for a couple of days now, as the
    21     Court is aware. I've spoke with Mr. Ramamoorthy with Mr. Vijay
    22     on every one of those occurrences when we discussed whether to
    23     testify or not testify. And I know we have the -- the end of
    24     our redirect on Ms. Natarajan, but right after that I
    25     anticipate closing and anticipate placing on the record that he


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1811         Page 12 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  12

      1    is not going to testify.
      2               And I also discussed with Mr. Ramamoorthy with Mr.
      3    Vijay this morning the -- the fact that there are two
      4    interpreters here, and I asked him with Mr. Vijay if he wanted
      5    to continue with Mr. Vijay or to go and use Ms. Kumar because,
      6    you know, she was fine before and I thought did a pretty good
      7    job of interpreting, and he indicated to me through Mr. Vijay
      8    that he wanted to keep Mr. Vijay.
      9               So -- and if you wanted to voir dire my client or if
    10     you wanted me to, I could do that as well.
    11                THE COURT: So Mr. Ramamoorthy, why don't you stand
    12     please. And let me just ask you, did you hear what Mr. Amberg
    13     just said?
    14                DEFENDANT RAMAMOORTHY: Yes, Your Honor.
    15                THE COURT: And do you prefer to have Mr. Vijay
    16     continue as your interpreter?
    17                DEFENDANT RAMAMOORTHY: Yes, Your Honor.
    18                THE COURT: And have you been satisfied with his
    19     interpretation of the proceedings so that you can understand
    20     everything that's going on?
    21                DEFENDANT RAMAMOORTHY: Yes, Your Honor.
    22                THE COURT: All right. Well, then I will allow you
    23     to continue to use Mr. Vijay as your interpreter and we'll
    24     proceed accordingly.
    25                And I apologize to Ms. Kumar for the inconvenience of


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1812         Page 13 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  13

      1    traveling here today. It was necessary because of the fact
      2    that Mr. Ramamoorthy was continuing -- was considering
      3    testifying. Perhaps I should take a moment and discuss that
      4    briefly with Mr. Ramamoorthy as well.
      5               Mr. Ramamoorthy, do you understand that you have the
      6    right to testify in this case?
      7               DEFENDANT RAMAMOORTHY: Yes, Your Honor.
      8               THE COURT: You could tell your story and your
      9    attorney could ask you any questions that he wanted to ask you
    10     about the case and you could say whatever you wanted to say in
    11     this trial. Do you understand that?
    12                DEFENDANT RAMAMOORTHY: Yes, Your Honor.
    13                THE COURT: This decision about whether to testify is
    14     your decision only. By that I mean it's not up to your lawyer,
    15     it is up to you. Do you understand that?
    16                DEFENDANT RAMAMOORTHY: Yes, Your Honor.
    17                THE COURT: What is your decision about whether you
    18     want to testify or you do not want to testify?
    19                DEFENDANT RAMAMOORTHY: No, Your Honor, I'm not...
    20                (Brief pause)
    21                MR. AMBERG: Can I -- can I voir dire as well, Your
    22     Honor, a little bit here?
    23                THE COURT: You may, loudly.
    24                MR. AMBERG: Could you please ask Mr. Ramamoorthy did
    25     he understand what the Court just asked him about his decision


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1813         Page 14 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  14

      1    to testify.
      2               (Brief pause for interpretation)
      3               MR. AMBERG: Well, why don't you -- then you need to
      4    say that on the record so the judge --
      5               THE COURT: Speak into the microphone, sir, Mr.
      6    Vijay.
      7               THE INTERPRETER: I have explained to him clearly
      8    that he has the right and he understood that. And then I asked
      9    him was it his decision and not influenced by anybody else, and
    10     he said yes, it was his decision.
    11                And then I asked him, the judge was asking to tell
    12     the judge that it was his decision, and he asked me, "You go
    13     ahead and tell the judge exactly because if I say something,
    14     that it will not come out right in the proper form." So he
    15     says, "You tell the judge that it was my decision and I do not
    16     want to testify today."
    17                THE COURT: Okay. Well, I appreciate that. I would
    18     like to nevertheless have the record show that Mr. Ramamoorthy
    19     is answering the question. He may answer it in Tamil if he
    20     wishes, and then I would -- if he does answer it in Tamil, then
    21     you may answer it in English. But I want Mr. Ramamoorthy to
    22     answer my question. Do you, Mr. Ramamoorthy, wish to testify
    23     in this trial, yes or no?
    24                DEFENDANT RAMAMOORTHY: No, Your Honor. No, Your
    25     Honor.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1814         Page 15 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  15

      1               THE COURT: All right. Thank you. And you do
      2    understand that if you do not testify, the fact that you do not
      3    testify cannot be used against you. You understand that,
      4    right?
      5               DEFENDANT RAMAMOORTHY: Yes, Your Honor.
      6               THE COURT: And I will tell the jury that that is the
      7    law. Thank you.
      8               DEFENDANT RAMAMOORTHY: Thank you.
      9               THE COURT: Are there any other questions that either
    10     attorney wishes to ask at this point?
    11                MS. SMITH: No, Your Honor. But as I understand the
    12     law, the defendant has to be given an opportunity to change his
    13     mind before the close of evidence for the defense, so I just
    14     want the record to reflect that we ought to just check back
    15     after the defense rests.
    16                MR. AMBERG: I agree.
    17                THE COURT: Let's make sure that we do that. All
    18     right. You may be seated.
    19                So we have -- we have on the stand Ms. Natarajan and
    20     she is going to be questioned on redirect by Mr. Amberg, and
    21     then if there are any additional witnesses you may call them,
    22     and then we will proceed to closing arguments. I think we
    23     should probably take a break after evidence is closed. Does
    24     the government intend to put any rebuttal case?
    25                MS. SMITH: No, Your Honor.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1815         Page 16 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  16

      1               THE COURT: Okay. All right. Is there anything else
      2    we should take up or should we bring in the jury?
      3               MS. SMITH: We're ready for the jury.
      4               MR. AMBERG: Ready for the jury.
      5               THE COURT: Bring in the jury.
      6               (Jury entered the courtroom at 9:29 a.m.)
      7               THE COURT: Good morning, ladies and gentlemen.
      8               THE JURORS: Good morning.
      9               THE COURT: You may be seated. Welcome, ladies and
    10     gentlemen.
    11                I'm sure that you noticed and perhaps you spoke with
    12     Mr. Hester and that he has been excused because of some issues
    13     that he had regarding his vehicle and some medical issues. And
    14     so we did select two additional jurors as alternates here so he
    15     will be one of our alternates. We'll still need to select at
    16     random one other alternate because only 12 of you will
    17     deliberate in this case. But I did want to let you know that
    18     that is what the decision was regarding his service. And so we
    19     thank him for the time and the attention that he devoted to the
    20     case as well as we thank all of you for what you've devoted to
    21     the case so far.
    22                So we were in the middle of the testimony of a
    23     witness and we will presume -- we will continue with that
    24     witness.
    25                Are you ready, Mr. Amberg?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1816         Page 17 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  17

      1               MR. AMBERG: Yes, Your Honor.
      2               THE COURT: All right. You may call your witness.
      3               All right. Please come forward.
      4                 G E E T H A N J A L I               N A T A R A J A N
      5    was thereupon recalled as a witness herein, and after being
      6    previously first duly sworn to tell the truth and nothing but
      7    the truth, resumed the stand and testified on her oath as
      8    follows:
      9               THE COURT: All right. You are still under oath from
    10     yesterday and you may be seated, Ms. Natarajan.
    11                MR. AMBERG: May I proceed, Your Honor?
    12                THE COURT: You may.
    13                MR. AMBERG: Thank you.
    14                                REDIRECT EXAMINATION
    15     BY MR. AMBERG:
    16     Q.   Ma'am, good morning.
    17     A.   Good morning.
    18     Q.   I just have a few questions, okay?
    19     A.   (Nods in the affirmative.)
    20     Q.   And please just ask -- answer in the best that you can.
    21     A.   Okay.
    22     Q.   I want to talk about the questions that were asked to you
    23     by the prosecutor.
    24     A.   Okay.
    25     Q.   Okay. I want to first ask you about your role in this


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1817         Page 18 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  18

      1    marriage with Mr. Ramamoorthy. Do you believe that you are a
      2    subservient person to him?
      3    A.   Can you explain that word to me?
      4    Q.   Is he in charge of your relationship?
      5    A.   Are you asking me is he asking me to be with him, is that
      6    is what you are trying to ask?
      7    Q.   Well, let me -- let me back that up. Are you -- I think
      8    you've testified you and him are both from India?
      9    A.   Yes.
    10     Q.   Okay. And you met and fell in love in India?
    11     A.   Yes, we both, yes.
    12     Q.   Is the man in charge of the relationship?
    13     A.   No.
    14     Q.   Is it an equal relationship?
    15     A.   Yes, it is.
    16     Q.   Okay. Is Mr. Ramamoorthy in charge of you?
    17     A.   I don't understand that question.
    18     Q.   Are you allowed to have your own thoughts?
    19     A.   Yes.
    20     Q.   Maybe let's talk about an example of this.
    21     A.   Okay.
    22     Q.   What is your last name?
    23     A.   Natarajan.
    24     Q.   What is his last name?
    25     A.   Ramamoorthy.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1818         Page 19 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  19

      1    Q.   In your culture is the woman supposed to take the man's
      2    last name?
      3    A.   If they are married, yes.
      4    Q.   Why is your name not the same name as his?
      5    A.   I wanted to have my own father's name as my last name. I
      6    asked Prabhu for this after our marriage got registered and he
      7    agreed to it, so I am allowed to have my father's last name.
      8    Q.   Okay.
      9    A.   That is what I wished.
    10     Q.   Is your marriage equal between you and him?
    11     A.   Yes.
    12     Q.   He doesn't have control over you?
    13     A.   No.
    14     Q.   What about divorce? If you wanted to divorce him, could
    15     you divorce him?
    16     A.   If I want to, yes.
    17     Q.   Okay. Now, are you just here to have his children?
    18     A.   What do you mean by that?
    19     Q.   Do you remember the prosecutor asking you questions about
    20     that yesterday?
    21     A.   Yes.
    22     Q.   Okay. Do you think you're here just to have Mr.
    23     Ramamoorthy's children?
    24     A.   No.
    25     Q.   Okay.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1819         Page 20 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  20

      1    A.   That -- that is part of our life.
      2    Q.   I'm sorry, what did you just say?
      3    A.   That is just part of our life, like we have to be
      4    together. Children is also a part of our life.
      5    Q.   Is it fair to say children are part of a marriage?
      6    A.   Yes.
      7    Q.   Okay. You have your own career?
      8    A.   Yes, I do.
      9    Q.   And what is your career?
    10     A.   I work as a business analyst.
    11     Q.   Okay. And you went to college?
    12     A.   Yes, I did.
    13     Q.   Okay. If Mr. Ramamoorthy tells you to do something or not
    14     do something, are you just going to do whatever he says?
    15     A.   No. If -- if I'm doing something wrong, he would say.
    16     Apart from that, we are not working for -- for the same people,
    17     so he would never tell me what to do in my work or in my life,
    18     wherever I go.
    19     Q.   Okay. Even right now as you testify in this case today --
    20     A.   Yes.
    21     Q.   -- are you doing this of your own free will?
    22     A.   Yes, I wanted to do this.
    23     Q.   And if you saw him do something wrong, would you be here
    24     testifying on his behalf today?
    25     A.   Not on behalf.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1820         Page 21 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  21

      1    Q.   Whose behalf would you have testified on?
      2    A.   Maybe government's.
      3    Q.   Now, the prosecutor brought up how you had seen documents
      4    in this case. Do you remember that?
      5    A.   From yesterday?
      6    Q.   From when -- when you were cross-examined yesterday --
      7    A.   Yeah.
      8    Q.   -- the government brought up that you had discussed on a
      9    jail call that you had seen documents in this case. Do you
    10     remember that?
    11     A.   Documents? Yesterday, yes, she was asking me that
    12     question, yes.
    13     Q.   Okay. Were those documents the -- the Complaint and other
    14     charging documents in this case?
    15     A.   I don't know what -- what is that called, but it was given
    16     to me by his lawyer, Richard O'Neill, and it -- it -- it stated
    17     what is the charge that he's accused of and all the
    18     conversation that happened during the FBI. FBI have written
    19     all those statements in that document and I got to read that
    20     document.
    21     Q.   Okay. And was that -- that was something that wasn't
    22     given by me, that was from the prior lawyer?
    23     A.   Yeah, the lawyer who was assigned to my husband during the
    24     arrest to say on January 3rd it was happened.
    25     Q.   Okay. And do you know if that was just a public document


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1821         Page 22 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  22

      1    that anybody could look at?
      2    A.   At that point I don't know what are all those documents,
      3    even I don't know what it is called, but I know it -- it -- it
      4    had the charges in them for him.
      5    Q.   Okay. It was something that the Court was talking about
      6    when you were in court?
      7    A.   Yeah, that is what they used to read when they were
      8    calling Prabhu on the stage.
      9    Q.   Okay. So that was done in open court?
    10     A.   Yeah, it was upstairs.
    11     Q.   Here?
    12     A.   Here, yes.
    13     Q.   Okay. Have you ever seen any police reports in this case?
    14     A.   No.
    15     Q.   Did you watch the interview video in this case?
    16     A.   No.
    17     Q.   Did you see the transcript of the interview video in this
    18     case?
    19     A.   Interview with the transcript?
    20     Q.   Yes?
    21     A.   No, no.
    22     Q.   Okay. How long after your husband was charged did I
    23     become his lawyer, do you remember?
    24     A.   Oh, yes. Actually I have -- I was the one looking for the
    25     lawyer because there was no one here for us to help. On


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1822         Page 23 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  23

      1    January 3rd he got arrested. I was looking for some lawyer's
      2    help. I think January 6th is -- I -- in my mind I have
      3    January 6th as the date that I was able to confirm Mr. Amberg
      4    as my husband's lawyer.
      5    Q.   Okay. Have I ever given you a single page of discovery in
      6    this case?
      7    A.   No.
      8    Q.   Have I ever let you watch any videos in this case?
      9    A.   No.
    10     Q.   Have I told you that's okay to do that?
    11     A.   No.
    12     Q.   What did I tell you?
    13     A.   Actually I got not even in -- we never discussed about
    14     this case because you -- you were advising us to not to discuss
    15     about this case, which you promised that it will help us by not
    16     discussing, discussing will not help us, so...
    17     Q.   Okay. And did you honor what I told you to do?
    18     A.   Yes.
    19     Q.   Okay. What did I tell you to do about testifying?
    20                 MS. SMITH: I'm going to object here, Judge. The --
    21     the defense counsel is testifying here.
    22                 MR. AMBERG: I'm just trying to --
    23                 MS. SMITH: Also eliciting hearsay.
    24                 THE COURT: All right. The subject of redirect needs
    25     to be directly connected to what was gone into on


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1823         Page 24 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  24

      1    cross-examination, so refer to what was on cross-examination
      2    and then ask your question.
      3               MR. AMBERG: Okay.
      4    BY MR. AMBERG:
      5    Q.   I want to talk about some of the conversations that you
      6    had with your husband.
      7    A.   Okay.
      8    Q.   Okay. There was one conversation where you talked about
      9    DNA, if you remember?
    10     A.   Actually I remember talking to him two times --
    11     Q.   Okay.
    12     A.   -- about DNA.
    13     Q.   Okay. Were you worried that there would be DNA on him
    14     because the -- the lady was laying on him?
    15     A.   No. We were talking about the DNA in general, not
    16     specific to this case. Because we don't know about any law
    17     process, so I was telling him this is what next happening, so
    18     we are waiting for a DNA test results while we were waiting for
    19     the DNA test results.
    20     Q.   Okay.
    21     A.   He was not with me to understand everything that is
    22     happening outside the world so I -- I have to tell him what is
    23     happening in this case, so every day he asked me what -- what
    24     is the focus.
    25                MS. SMITH: Objection, Your Honor. She's offering a


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1824         Page 25 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  25

      1    narrative here.
      2               MR. AMBERG: I can move on, Your Honor.
      3               THE COURT: Sustained.
      4               MR. AMBERG: If I could have one second, Your Honor.
      5               THE COURT: Go ahead.
      6               (Brief pause)
      7               MR. AMBERG: One last thing.
      8    BY MR. AMBERG:
      9    Q.   I want to talk about what you and the -- the prosecutor
    10     talked about about when you had a jail call with Mr.
    11     Ramamoorthy about his story. Do you remember that?
    12     A.   His story means?
    13     Q.   Okay.
    14                THE COURT: The question is whether you remember
    15     that.
    16     BY MR. AMBERG:
    17     Q.   Do you remember that?
    18     A.   I really don't understand the question. What --
    19                THE COURT: Rephrase your question.
    20                MR. AMBERG: Sure. Sure.
    21     BY MR. AMBERG:
    22     Q.   Yesterday on cross-examination the government asked some
    23     questions about a jail call that took place between you and
    24     your husband about his story. Do you remember that or not?
    25     A.   No, I don't remember.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1825         Page 26 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  26

      1    Q.   Okay.
      2    A.   His story means?
      3    Q.   Okay. Let me ask the question.
      4    A.   Yeah.
      5    Q.   Okay.
      6    A.   Is it possible to see the transcription or conversation or
      7    play the audio so that I can listen?
      8    Q.   Yes.
      9                (Brief pause)
    10                 MR. AMBERG: May I approach, Your Honor?
    11                 THE COURT: You may.
    12     BY MR. AMBERG:
    13     Q.   I'm going to show you something here. Want you to take a
    14     read where it's highlighted and let me know when you're done.
    15                 (Brief pause)
    16     A.   Yes, I'm done.
    17     Q.   Okay.
    18                 MR. AMBERG: May I approach, Your Honor?
    19                 THE COURT: You may.
    20     BY MR. AMBERG:
    21     Q.   Now, ma'am, you've had an opportunity to look at that?
    22     A.   Yes.
    23     Q.   Does that refresh your memory about a conversation?
    24     A.   Yes.
    25     Q.   Okay. I want to talk about that conversation.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1826         Page 27 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  27

      1    A.   Okay.
      2    Q.   Okay. In this conversation were you trying to tell your
      3    husband to change his story?
      4    A.   No.
      5    Q.   Okay. What was the context of that conversation?
      6    A.   Okay. He was trying to tell me that is when you are --
      7               MS. SMITH: Objection as to hearsay. She can only
      8    talk about what she knows, not what he said.
      9               MR. AMBERG: I don't think --
    10     A.   Okay.
    11                MR. AMBERG: Your Honor, I don't think it goes to the
    12     truth of the matter asserted. I think it goes to the
    13     explanation of what she thought was happening, and it was
    14     brought up on impeachment but I think that she should be
    15     allowed to --
    16                THE COURT: I think you need to direct her attention
    17     to certain parts of the conversation, and if you need to ask
    18     her to explain what she meant or what she understood, you may
    19     do so.
    20                MR. AMBERG: Okay. Thank you, Your Honor.
    21     BY MR. AMBERG:
    22     Q.   Without telling me what was said, what -- what was the
    23     context of that conversation?
    24     A.   It was explaining him the law so when a statement is
    25     given, it is given, you cannot change the statement. So when


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1827         Page 28 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  28

      1    your attorney meets you who is not aware of what happened in
      2    the interview because I hire him on January 6th and the
      3    incident happened on January 3rd, so try explain him what
      4    happened there, do not change anything. And he didn't intend
      5    to change anything. I was just giving him that this is how the
      6    law works because I read few forums about the -- the law of the
      7    United States during this case and I got to know what the
      8    statute is which cannot be changed, so that is all I was trying
      9    to tell him.
    10     Q.   And that's why you specifically brought up the statute?
    11     A.   Yes.
    12     Q.   Okay. Were you trying it -- in any way to tell him to
    13     change his story?
    14     A.   I -- no, I did not.
    15     Q.   Okay. Have you ever told him this entire time to change
    16     his story?
    17     A.   No.
    18     Q.   Have you ever even asked him what his story was from what
    19     happened?
    20     A.   No.
    21     Q.   Okay. And why is that?
    22     A.   You are asking me why I didn't ask him the story?
    23     Q.   Yes.
    24     A.   Because I was not allowed to talk about it.
    25     Q.   Okay.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1828         Page 29 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  29

      1               MR. AMBERG: No further questions, Your Honor. Thank
      2    you, ma'am.
      3               THE COURT: All right. Thank you very much.
      4               MR. AMBERG: Oh, Your Honor, I apologize. I -- I
      5    apologize for -- for interrupting you. Can I -- can I talk to
      6    Mr. Ramamoorthy for one second?
      7               THE COURT: You may.
      8               MR. AMBERG: Thank you.
      9               (Brief pause)
    10                MR. AMBERG: No further questions, Your Honor. Thank
    11     you very much.
    12                THE COURT: All right. Thank you.
    13                Ladies and gentlemen, I'd like to ask you if you have
    14     any questions for this witness. If you do, write them down and
    15     I'll take them up with counsel.
    16                (Brief pause)
    17                THE COURT: Counsel approach.
    18                (Sidebar discussion as follows):
    19                THE COURT: A juror asks, "Did you sleep on the plane
    20     ride?" Any objection?
    21                MS. SMITH: No objection.
    22                MR. AMBERG: No objection.
    23                THE COURT: A juror asks, "What is the witness's
    24     credentials/expertise that supports an evaluation of the
    25     defendant's ability to speak and understand English? The


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1829         Page 30 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  30

      1    60 percent comment, does the witness have a 100 percent command
      2    of the English language?"
      3               MS. SMITH: I don't think she -- I would object to
      4    that question. She cannot testify as to how much he
      5    understands. She has --
      6               THE COURT: Well, the question -- just a minute. The
      7    question isn't how much does -- exactly how much does he
      8    understand. The question is, "What is the witness's
      9    credentials or expertise that supports an evaluation of the
    10     defendant's ability to speak and understand English? The
    11     60 percent comment, does the witness herself have a 100 percent
    12     command of the English language?"
    13                MS. SMITH: Okay.
    14                MR. AMBERG: It's almost like two different
    15     questions.
    16                MS. SMITH: If it's written as -- okay. I guess I
    17     don't have any objection to that.
    18                THE COURT: The way I see this question, I think the
    19     juror is asking to try to understand what is the basis upon
    20     which she can rest that judgment about how well he understands
    21     English, and I think it's a fair question.
    22                MR. AMBERG: And I agree. I -- I -- I actually
    23     think -- I think there's two, Your Honor, two in there, but
    24     then the second question is how well does she understand
    25     English.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1830         Page 31 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  31

      1               THE COURT: "Does the witness have a hundred percent
      2    command of the English language?"
      3               A juror asks, "Did you both have English language
      4    learning while in school in India?" I assume that means both
      5    her and her husband.
      6               MS. SMITH: I do too.
      7               THE COURT: Any objection?
      8               MS. SMITH: No.
      9               MR. AMBERG: No objection.
    10                THE COURT: All right.
    11                (End of sidebar discussion)
    12                THE COURT: Ms. Natarajan, there are three questions
    13     from the members of the jury. The first question is, "Did you
    14     sleep on the plane ride?"
    15                THE WITNESS: Yes, for the first part, yes.
    16                THE COURT: The next question is two separate
    17     questions, and I'm going to rephrase this a little bit. Do you
    18     have any credentials or expertise that would support your
    19     evaluation of Mr. Ramamoorthy's ability to speak and understand
    20     English? Do you have any credentials or expertise that support
    21     your evaluation of the defendant's ability to speak and
    22     understand English?
    23                THE WITNESS: Are you asking me how am I evaluating
    24     his knowledge in English?
    25                THE COURT: The question is whether you have any


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1831         Page 32 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  32

      1    credentials or expertise in evaluating English. Do you have
      2    any credentials or expertise in evaluating --
      3               THE WITNESS: Like a certificate?
      4               THE COURT: I'm sorry.
      5               THE WITNESS: Like a certificate or a study?
      6               THE COURT: Yes.
      7               THE WITNESS: Well, in my college I have done some
      8    English classes, yes.
      9               THE COURT: All right. The -- and that would be
    10     your -- that's what you base your evaluation of his ability to
    11     speak English?
    12                THE WITNESS: Correct. They have taught how to speak
    13     and everything in my --
    14                THE COURT: Say that again. I'm sorry.
    15                THE WITNESS: They have taught us how to speak in
    16     English to the strangers and how to gesture and everything. We
    17     had classes on it.
    18                THE COURT: Thank you. You made the statement that
    19     you felt that he had a 60 percent command of English, is that
    20     right?
    21                THE WITNESS: Yeah, approximately, yes.
    22                THE COURT: Do you yourself have a 100 percent
    23     command of English?
    24                THE WITNESS: I wouldn't say that because I -- I
    25     now -- I have -- I have difficulties in understanding few words


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1832         Page 33 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  33

      1    when people are talking, so...
      2                THE COURT: All right. Thank you. A juror asks did
      3    both you and Mr. Ramamoorthy have English language learning
      4    while in school in India?
      5                THE WITNESS: Do me and Prabhu was learning English,
      6    that's what you're asking?
      7                THE COURT: Yes.
      8                THE WITNESS: In books?
      9                THE COURT: In school. The question is whether or
    10     not you studied any English language learning while in school
    11     in India.
    12                 THE WITNESS: Yeah, when -- when we were in school
    13     like 10th grade, yes.
    14                 THE COURT: You would -- you would take English
    15     classes in school?
    16                 THE WITNESS: Yes. It -- it was --
    17                 THE COURT: Both you and --
    18                 THE WITNESS: -- it was always optional, yes.
    19                 THE COURT: You say it was optional?
    20                 THE WITNESS: Yeah, over our mother tongue. Either
    21     we can choose our mother tongue or we can choose English, we
    22     have that option.
    23                 THE COURT: And you took those classes yourself?
    24                 THE WITNESS: I took, yes.
    25                 THE COURT: And did Mr. Ramamoorthy take those


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1833         Page 34 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  34

      1    classes?
      2               THE WITNESS: While in college he started to take
      3    English.
      4               THE COURT: Only in college?
      5               THE WITNESS: Yes.
      6               THE COURT: All right. Any followup questions from
      7    the attorneys?
      8               MS. SMITH: No, thank you.
      9               MR. AMBERG: None, Your Honor.
    10                THE COURT: All right. May this witness be excused?
    11                MR. AMBERG: Yes, Your Honor.
    12                THE COURT: All right. Thank you very much for your
    13     testimony. You may be excused. You may step down.
    14                THE WITNESS: Thank you.
    15                (Witness excused at 9:55 a.m.)
    16                THE COURT: All right. Mr. Amberg, do you wish to
    17     call any additional witnesses?
    18                MR. AMBERG: No, Your Honor.
    19                THE COURT: Thank you very much. Does the defense
    20     rest?
    21                MR. AMBERG: We rest, Your Honor.
    22                THE COURT: All right. So, ladies and gentlemen, the
    23     defense has rested.
    24                And let me just ask Ms. Smith on behalf of the
    25     government, do you wish to present any rebuttal evidence?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1834         Page 35 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  35

      1                MS. SMITH: We do not. Thank you.
      2                THE COURT: So, ladies and gentlemen, the evidence is
      3    closed at this point. The next step would be for us to allow
      4    the attorneys to present their closing arguments to you.
      5                Before we do so, let's just take a brief break
      6    because I'm going to go over with them the -- the jury
      7    instructions that I'll be giving you and a few preliminary
      8    matters. So let's take a break before we have our closing
      9    arguments.
    10                 Please rise for the jury. Don't discuss the case, as
    11     you know.
    12                 (Jury was excused at 9:56 a.m.)
    13                 THE COURT: You may be seated.
    14                 One matter we should address is the issue of Mr.
    15     Ramamoorthy's decision not to testify because the evidence has
    16     closed. And so Mr. Ramamoorthy, let me ask you again, do you
    17     understand that you do have the right to testify?
    18                 DEFENDANT RAMAMOORTHY: Yes, Your Honor.
    19                 THE COURT: And do you wish to testify or do you not
    20     wish to testify?
    21                 DEFENDANT RAMAMOORTHY: Not wish to, Your Honor.
    22                 THE INTERPRETER: He's saying that he does not wish
    23     to testify.
    24                 THE COURT: All right. Thank you very much. Does
    25     either counsel wish to ask any followup questions?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1835         Page 36 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  36

      1               MS. SMITH: No thank you.
      2               THE COURT: All right. Thank you very much. You may
      3    be seated, Mr. Ramamoorthy.
      4               Let me ask counsel, what is your position with
      5    respect to jury instructions and whether or not you would want
      6    me to give any or some of the instructions before or after you
      7    give your closing statements.
      8               MS. JAWAD: Your Honor, I'd prefer that you give them
      9    before the closing statements.
    10                THE COURT: Mr. Amberg?
    11                MR. AMBERG: I would prefer it afterwards. I can't
    12     believe we're finally disagreeing on something here. But I
    13     think that, you know, right now we've just gotten done
    14     hearing -- hearing the testimony, we get right into these
    15     closings, and then, Your Honor, it'll be sort of towards the
    16     lunchtime hour, you read those instructions, then they can go
    17     right into doing their deliberations. I think it would be a
    18     fine oiled legal machine.
    19                MS. JAWAD: Your Honor, I do think it's helpful when
    20     the jury has a basic overview of the law when they're analyzing
    21     the closing argument. That's the basis of my preference.
    22                THE COURT: Well, the jury sometimes benefits from
    23     hearing what the elements of the offenses are, and since we're
    24     going to agree to these jury instructions before you do your
    25     closings, I don't think there would be any problem with counsel


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1836         Page 37 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  37

      1    on either side referring to the written jury instructions.
      2    What do you all feel about that? In other words, you may say
      3    that the Court will instruct you that the elements are X, Y and
      4    Z.
      5               MR. AMBERG: I have no objection. I was intending on
      6    talking about the instructions.
      7               MS. JAWAD: I have no problem with that as well.
      8               THE COURT: All right. Well, I'm going to deliver
      9    them after your arguments, largely just because that's what the
    10     defendant is seeking and he does not bear any burden of proof,
    11     and so I'm going to go along with that.
    12                So let's just take them here anyway so we won't use
    13     up -- won't use up too much time. The -- there was an issue
    14     regarding whether or not those elements with respect to the
    15     definition of "sexual act" should include the subsections (A)
    16     and (B) and (D) because those sexual acts are not at issue in
    17     this case. What I understood before was that Mr. Amberg
    18     preferred not to mention (A), (B) and (D), but the government
    19     made the argument that because those are part of the statute,
    20     that it would be an error to exclude them from the definition
    21     of "sexual act." Is that still the position of the parties?
    22                MS. SMITH: Yes, Your Honor. And I would also note
    23     that you read this to the jury in the beginning of the case as
    24     well.
    25                THE COURT: I did. All right. Well, I do think it's


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1837         Page 38 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  38

      1    a little bit confusing, but Mr. Amberg, do you wish to address
      2    it?
      3               MR. AMBERG: Yeah. I think it's -- it's not just a
      4    little bit confusing. You're putting all these sexual acts in
      5    there. You're throwing in all these real strong language.
      6    You're talking about things that are done to somebody under
      7    16 years old, penis and vulva, penis and anus. None of this
      8    has anything to do with this case, but when you hear it and you
      9    read it, it just sounds so terrible. I don't see how it's
    10     relevant in this case.
    11                I know Your Honor read it in the beginning and I
    12     thought that was proper at the time, but now that the proofs
    13     are in, I don't think that the government's going to be arguing
    14     (A), (B) or (D), so why should the jury hear this prejudicial
    15     information that serves no purpose in this case?
    16                THE COURT: Any response?
    17                MS. SMITH: My response is that this is -- this is
    18     how the statute is worded. It is the statutory language and
    19     it's proper to instruct the jury how the statute defines the
    20     term "sexual act."
    21                THE COURT: If the defendant doesn't want those parts
    22     of the instruction to be mentioned and they are not relevant to
    23     this case, in what sense if -- in what sense is it wrong to not
    24     mention them? I'm trying to understand why -- why -- how can
    25     it be an error that would affect the actual result of the case?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1838         Page 39 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  39

      1               MS. SMITH: I don't -- I don't know that it is
      2    necessarily reversible error, but I think if you are limiting
      3    the statutory definition to one means, then perhaps -- there's
      4    more than one -- sexual act means more than one thing, and so
      5    to direct the jury that sexual act only means this one thing is
      6    just not -- not a proper summary of the law. I -- I -- I
      7    don't -- I mean maybe we can compromise this and say, "The term
      8    'sexual act' means, among other things," and then read letter
      9    (C).
    10                THE COURT: Let's do that.
    11                MR. AMBERG: Your Honor, I -- I would object to that
    12     though too. It has to be -- it has --
    13                THE COURT: What if we were to say, "The terms
    14     'sexual act' is defined in pertinent part to mean"?
    15                MR. AMBERG: I just want to make sure the jury
    16     understands that they are limited to deciding this case --
    17     bless you -- and that the allegations of acts in this case to
    18     that one section because if -- if the jury is told, hey,
    19     "sexual act" could mean a lot of different things or there's
    20     some additional things, then they might find or make a finding
    21     based on that and not what the law is.
    22                Now, I mean as part of my Rule 29 motion I'll argue
    23     that the vast majority of the statute is not proven. And I
    24     don't think the government's going to argue that the
    25     complainant was under 16. I don't think they're going to argue


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1839         Page 40 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  40

      1    that there was this type of contact between mouth and penis or
      2    penis and vulva or anus.
      3               And so I don't -- I'm just trying to think. I don't
      4    think it would be -- you know, maybe some other cases you don't
      5    have to throw the entire statute in there. For purposes --
      6    this -- this statute encompasses different acts. I mean the
      7    only act we're dealing with is (C), that's what we're dealing
      8    with. Why -- why prejudice this -- this jury with these other
      9    definitions or leave it out there like -- to them to say, "Hey,
    10     maybe something that's not in here is a sexual act and this is
    11     just up to you." That's not fair for Mr. Ramamoorthy. It
    12     should be did he do (C) or did he attempt to do (C). That's --
    13     that's -- I -- I can't see any reason for including anything
    14     else like that.
    15                MS. SMITH: My response is that if there's a
    16     disagreement between the parties, my position is that the
    17     statutory language should be read as is.
    18                THE COURT: Mm-hmm. I think the main point is that
    19     the jury understand a correct statement of the law, and as it
    20     relates to the facts of this case, for them to understand that
    21     (C) is the act, the "sexual" -- the definition of "sexual act,"
    22     that is, the pertinent and relevant definition of "sexual act,"
    23     is sufficient to make certain that the jury understands what
    24     the law is.
    25                I also want to make it clear, and Mr. Amberg, you


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1840         Page 41 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  41

      1    need to make it clear, do you -- if this is an error, the
      2    government believes it's not reversible error that -- but if it
      3    is an error, you waive any error challenge to that, do you not,
      4    Mr. Amberg?
      5               MR. AMBERG: Well, of course if it's an error to do
      6    that, I'm waiving it because I don't want the stuff in there.
      7               THE COURT: Well, I want to make that clear.
      8               MR. AMBERG: Clearly, yes. Yes, that's -- that would
      9    be -- if there's any error in just reading parts of the
    10     charging statute in the closing final instructions, we would
    11     waive any error when it comes to how it is read so long as it's
    12     read the way that we request it.
    13                THE COURT: I don't think it is error because, as I
    14     said, I think the jury will understand the applicable law to
    15     this case. And I also think that there's at least a
    16     possibility that the use of somewhat inflammatory and -- and
    17     more difficult language could divert their attention from what
    18     the case is about. So I'm comfortable with instructing them
    19     that "sexual act" means (C), okay? That's what I'm going to do
    20     on that one.
    21                Now, we have to also deal with the instructions
    22     regarding the defendant's testimony. So on page 24 we have the
    23     Jury Instruction 16. That's the one where the Court indicates
    24     that the defendant has an absolute right not to testify, so we
    25     will deliver that one. We will not deliver the instruction on


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1841         Page 42 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  42

      1    page 25 because that was to be used if the defendant testified.
      2    Okay. Any objection to that?
      3               MS. SMITH: No, Your Honor.
      4               MR. AMBERG: No.
      5               THE COURT: I am not going to use the "False
      6    Exculpatory Statement" jury instruction on page 28.
      7               MS. SMITH: And may I just say for the record that I
      8    do object to you removing that from the set?
      9               THE COURT: All right. Well, let me -- I can
    10     indicate my reason for this is that although the -- the
    11     evidence was that the defendant gave inconsistent statements,
    12     the evidence was not clear that the -- which statement was
    13     false. And so to -- for the Court to say that the testimony
    14     was that the defendant gave a false exculpatory statement would
    15     not be an accurate statement, and that's why I'm not going to
    16     give that instruction.
    17                Are there any other instructions that either side
    18     believes present any problems?
    19                MS. SMITH: Not from the United States.
    20                MR. AMBERG: No, Your Honor.
    21                THE COURT: Okay. Very good. So we'll deliver these
    22     to the jury after you do your closings.
    23                Does -- do you wish to take a break before we do our
    24     closings? Do you want to take a brief break, Counsel, for
    25     yourselves?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1842         Page 43 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  43

      1               MS. JAWAD: Yes, Your Honor.
      2               MR. AMBERG: Yes, please, Your Honor.
      3               THE COURT: All right. Let's just take about a
      4    ten-minute break, just make it quick, and we'll be back on the
      5    record in ten minutes.
      6               THE LAW CLERK: All rise. Court is in recess.
      7               (Court in recess at 10:09 a.m.)
      8               (Proceedings resumed at 10:22 a.m., all parties
      9               present, jury not present)
    10                THE LAW CLERK: Court recalls Case No. 18-20027,
    11     United States of America versus Prabhu Ramamoorthy.
    12                Counsel, will you please replace your appearances on
    13     the record?
    14                MS. JAWAD: Yes. Good morning again, Your Honor.
    15     Amanda Jawad and Maggie Smith on behalf of the United States.
    16     With us at counsel table is Meghann O'Connor, a paralegal from
    17     our office, and Special Agent Kevin -- Kyle Dodge with the FBI.
    18                MR. AMBERG: And good morning, Your Honor. Again,
    19     Jim Amberg on behalf of Mr. Ramamoorthy. Directly to my right
    20     is Mr. Victor Mansour, co-counsel in the case. Next to him is
    21     Mr. Ramamoorthy and next to Mr. Ramamoorthy is Mr. Vijay, his
    22     translator.
    23                THE COURT: Well, good morning again everyone. Are
    24     we ready to present our closings?
    25                MS. JAWAD: Yes, Your Honor.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1843         Page 44 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  44

      1               MR. AMBERG: Yes, Your Honor.
      2               THE COURT: Let's bring in the jury.
      3               (Jury entered the courtroom at 10:24 a.m.)
      4               THE COURT: Good morning again, ladies and gentlemen,
      5    and thank you for your patience. We had a number of
      6    preliminary matters to take care of and we were able to do
      7    that.
      8               I wanted to let you know -- you may be seated --
      9    we're going to have our closing arguments at this time, and the
    10     order will be that the government will go first and present
    11     their closing argument and then the defendant will follow that.
    12     Government is allowed to present a rebuttal argument as well
    13     because they bear the burden of proof. And that will complete
    14     the closing arguments and then I will instruct you in the law
    15     in this case.
    16                Are we ready to proceed?
    17                MS. JAWAD: Yes, Your Honor.
    18                THE COURT: You may do so.
    19                MS. JAWAD: Shellshocked. Frozen. Sobbing. Visibly
    20     shaken up. Look of disbelief. Agitated. These are not words
    21     that people use to describe someone who just woke up from a bad
    22     dream. These are words that describe real trauma, the trauma
    23     that results from the unmistakable feeling of a stranger's
    24     fingers inside of the most intimate part of your body.
    25                Ladies and gentlemen, you heard from Laura on Monday.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1844         Page 45 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  45

      1    She told you that she was visiting her boyfriend on a work trip
      2    in San Diego. She told you that on her way back to Detroit she
      3    arrived at the San Diego airport mid-afternoon for a flight
      4    that would take off late in the evening.
      5               She told you that she had several drinks at the
      6    airport that day. She told you that even though she was
      7    feeling buzzed, she was able to board both flights, first from
      8    San Diego to Las Vegas, then from Las Vegas to Detroit.
      9               She told you that when she got on the flight to
    10     Detroit, she curled up in her blanket. She used the blanket to
    11     cover her body and she leaned into the window seat. She told
    12     you that she fell asleep before the flight even took off.
    13                She told you that the next thing she remembers is
    14     starting to wake up and feeling something on her body. She
    15     wasn't quite fully awake yet. But the next thing she knew, she
    16     felt the defendant's fingers shoving in and out of her vagina.
    17     She told you that when the defendant realized that she was
    18     awake, the defendant turned around and pretended to sleep on
    19     his wife. She told you that she looked down and found her
    20     pants undone, her shirt untied at the bottom and unbuttoned,
    21     later realizing that her bra was unhooked in the back.
    22                She told you that in that moment she froze, that she
    23     didn't know what to do, that she was scared. She told you all
    24     of this in no uncertain terms. She was sure about what she saw
    25     and sure about what she felt. And if you believe Laura, ladies


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1845         Page 46 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  46

      1    and gentlemen, you are beyond a reasonable doubt that the
      2    defendant is guilty.
      3               But you don't have to just take Laura's word for it
      4    because Laura's testimony is corroborated, it's supported by
      5    the other evidence in this case. And let's take a look at some
      6    of the evidence that we've seen.
      7               We know from the flight records that Laura, the
      8    defendant and the defendant's wife all had seats in row 27 in
      9    the back of Flight 788. We know from the flight records that
    10     the defendant was assigned to the seat in the aisle but ended
    11     up in the middle next to Laura.
    12                We know that Laura boarded the flight with a blanket.
    13     Multiple witnesses describe the blanket, including -- and the
    14     defendant and his wife also mentioned a blanket and we have
    15     these pictures here.
    16                We know that Laura texted her boyfriend immediately
    17     after the assault. Special Agent Erkkinen told you that he saw
    18     Laura take these screen shots from her phone directly, and the
    19     date of these screen shots matches up with the date and time of
    20     the assault. And you can even see on these text messages that
    21     they were not delivered, which corroborate that they were sent
    22     from the air.
    23                We know that after the assault Laura's shirt was
    24     untied, we know from this picture, and it was unbuttoned at the
    25     top. Multiple witnesses, including flight attendants and the


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1846         Page 47 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  47

      1    airport officers who responded to the scene, confirmed this as
      2    well.
      3               We also know about all the things the defendant said.
      4    You saw and heard those clips. We know that one of the first
      5    thing he says -- first things he said when he stepped off that
      6    plane was, "I don't know where I kept my hand," and that was
      7    before anyone told him anything about why Laura got up from the
      8    plane.
      9               We know that throughout the course of the day his
    10     story changed, it evolved, until he eventually admitted to the
    11     FBI that -- and demonstrated to them that he put his fingers
    12     into Laura's pants and tried to get them in her vagina. You
    13     heard and saw those clips.
    14                Now, you're going to receive instructions from the
    15     judge about the elements of Sexual Abuse. Those are just the
    16     parts of the crime that we must prove beyond a reasonable doubt
    17     in order for you to find the defendant guilty. I'm going to go
    18     through each of these elements with you now and show you how
    19     each element has been proved beyond a reasonable doubt.
    20                Starting with the first element, the first element is
    21     that the defendant knowingly engaged in a sexual act with
    22     Laura, and the judge is going to tell you that sexual act means
    23     penetration, however slight, of the anal or genital opening of
    24     another by a hand or finger or by any object with an intent to
    25     abuse, humiliate, harass, degrade, or arouse or gratify the


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1847         Page 48 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  48

      1    sexual desire of any person.
      2               You have heard the testimony from Erin Ivaniszyn.
      3    She was the Sexual Assault Nurse Examiner, also known as a SANE
      4    nurse, who examined Laura that day. She testified that
      5    penetration means anything that goes past the labia majora,
      6    which is the outer layer of the vagina. She stated it's
      7    actually a common misconception that people think in order to
      8    have penetration, you need to actually be inside of the vagina
      9    or vaginal canal. She also stated that Laura complained of
    10     soreness when she was examining her.
    11                So the defendant's fingers didn't even need to enter
    12     Laura's vagina for there to be a sexual act, but we know that
    13     it did. Laura described to you what she saw and what she
    14     heard -- sorry, what she felt. She felt the unmistakable
    15     feeling of the defendant shoving his fingers in and out of her
    16     vagina. She mentioned that feeling in the text message to her
    17     boyfriend. She also told us you know when something is inside
    18     of you.
    19                We also heard from the defendant himself. He told
    20     the FBI agents that he tried to put his hands in her pants and
    21     he tried to get one or two fingers inside of her. And the
    22     defendant inferred to the FBI agents that he was aroused. He
    23     described how Laura had fallen asleep in his lap and claimed
    24     that her hands were grazing his crotch area. This shows that
    25     he had the intent of gratifying his own sexual desire by taking


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1848         Page 49 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  49

      1    advantage of Laura. But you can also use your own common sense
      2    in determining why or for what purpose the defendant would
      3    place his hands inside Laura's vagina. That unmistakable
      4    feeling of a stranger's fingers would certainly be humiliating
      5    and degrading.
      6               All of this evidence supports that the defendant
      7    knowingly penetrated Laura with his fingers with the purpose of
      8    arousing or gratifying his sexual desire. We've proven this
      9    element beyond a reasonable doubt.
    10                Now, the second element is that the defendant knew
    11     Laura was incapable of apprising the nature of the conduct or
    12     physically incapable of declining participation in or
    13     communicating unwillingness to engage in the sexual act. And,
    14     ladies and gentlemen, all this means is that Laura was unable
    15     to understand the nature of what was going on or physically
    16     incapable of saying yes or no to the sexual act, and she was
    17     not able to do that because she was asleep.
    18                Let's talk about the evidence that supports this
    19     element. Nearly every witness on the plane stated that Laura
    20     was asleep. The defendant himself says it several times. In
    21     fact, he says it every time he talks to law enforcement. He
    22     tells the airport officers that "she was sleeping on my legs
    23     but I don't know where I placed my hand." He tells the FBI
    24     that five to ten minutes after she boarded she went into a deep
    25     sleep. He also demonstrates in that video to the FBI that she


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1849         Page 50 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  50

      1    was sleeping on his shoulder. He even leans forward on the
      2    table to show that she was sleeping on his leg. But the
      3    defendant doesn't just say she was sleeping; he says many times
      4    he believed that she was intoxicated. Based on those
      5    statements and the fact that he said she was sleeping, the
      6    defendant knew that Laura was unable to understand what was
      7    going on when he put his fingers inside her vagina.
      8               The defendant's wife also testified that Laura had
      9    headphones in and she was sleeping on her husband's shoulders
    10     at one point. She also claims that this is a common thing in
    11     India, that people just fall asleep on other people during
    12     their commute because it's crowded.
    13                Mr. Burciaga, the male flight attendant from Spirit
    14     Airlines who testified last week, said Laura was sleeping on
    15     the plane.
    16                Laura's own statements also support that she was
    17     physically unable to understand what was going on or tell the
    18     defendant that she didn't want to participate. She said she'd
    19     had enough alcohol that day to induce a hard sleep. She even
    20     timed her Adderalls to ensure that she'd be able to sleep
    21     deeply on the flight.
    22                Ladies and gentlemen, Laura was physically incapable
    23     of speaking or communicating to the defendant that she did not
    24     want him to put his hands inside of her vagina. The
    25     penetration had already occurred by the time she woke up and it


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1850         Page 51 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  51

      1    was too late. We've proven this element beyond a reasonable
      2    doubt.
      3               Now, the third element and the final element is that
      4    the offense was committed within the special aircraft
      5    jurisdiction of the United States. And there's no dispute here
      6    that this offense took place on Spirit Airlines Flight 788
      7    which originated from an airport in the United States, that was
      8    Las Vegas, and landed in an airport in the United States, which
      9    is -- was in Detroit, and all of the testimony from the
    10     witnesses support that this assault occurred while the flight
    11     was in air. We have proven the last and final element beyond a
    12     reasonable doubt.
    13                Now, the judge is also going to give you some
    14     instructions about attempt. He will tell you that the
    15     indictment in this case includes both the crime of sexual
    16     assault and the crime of attempted sexual assault. You can
    17     find that the defendant committed the crime either way in order
    18     to find him guilty, and all of you do not need to agree on
    19     which way the defendant committed the crime. If some of you
    20     think that he committed the crime of Sexual Abuse and some of
    21     you think that he attempted the crime of Sexual Abuse, that is
    22     enough to convict him of this charge.
    23                Now, there's ample evidence to support that he did
    24     commit the crime of Sexual Abuse, but we have also proven to
    25     you beyond a reasonable doubt that he attempted to commit the


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1851         Page 52 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  52

      1    crime of Sexual Abuse.
      2               For you to find that the defendant was guilty of
      3    attempting to commit Sexual Abuse, you must first find that the
      4    defendant intended to commit the crime of Sexual Abuse, and
      5    second, that the defendant did some overt act that was a
      6    substantial step in -- towards committing the crime. He
      7    doesn't have to complete all the steps but just one overt act
      8    that would be considered a substantial step.
      9               So let's go over the -- just the overt acts that he
    10     admitted to. The defendant admitted to unzipping Laura's
    11     pants. The defendant admitting -- admitted to trying to unhook
    12     her bra, and we know that her bra was, in fact, unhooked. Most
    13     people understand that unhooking a bra is not always an easy
    14     task, it's not something that happens accidentally, especially
    15     with one hand. It shows that the defendant was preparing her
    16     for the penetration that occurred later.
    17                The defendant also admitted to trying to get his
    18     fingers inside of her. When asked specifically by Special
    19     Agent Dodge if he was trying to get his fingers inside, the
    20     defendant said, "I was trying, I won't say I did not try."
    21                All of this probably took some time. Laura was sound
    22     asleep under that blanket with music in her ears. It was dark
    23     on the flight and many people sleep on red-eye flights. The
    24     defendant had plenty of opportunity to put his hand underneath
    25     the blanket and even had his own jacket covering his body as we


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1852         Page 53 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  53

      1    heard from his wife. He had time while his wife was sleeping
      2    to slowly work on undoing Laura's clothing and gaining access
      3    to the most private part of her body. These actions show
      4    deliberate acts on the part of the defendant.
      5               Now, the judge will also instruct you that you can't
      6    rely solely on the defendant's uncorroborated statements, but
      7    all of these overt acts that the defendant admitted to are
      8    corroborated by all of the other evidence in this case,
      9    including Laura's testimony. Any one of these acts is enough
    10     to find beyond a reasonable doubt that the defendant attempted
    11     the crime of Sexual Abuse.
    12                Now, I want to talk for a moment about the
    13     credibility of witnesses. A lot of the evidence of this case
    14     comes from the witnesses who testified here in court, and the
    15     judge will instruct you that it's up to you to determine which
    16     witnesses are credible and which witnesses are not.
    17                So let's start with Laura's credibility. There are
    18     two important factors to think about as you discuss and
    19     evaluate her credibility: corroboration and consistency. And
    20     I've already talked about all the ways in which Laura's
    21     statements are corroborated or supported by the other evidence
    22     in the case. That includes her text messages, everything the
    23     other witnesses have said, their descriptions of her demeanor,
    24     those adjectives that I read at the beginning of this closing,
    25     closing. They also include the statements of the defendant.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1853         Page 54 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  54

      1               But it's also important to think about how consistent
      2    Laura's statements have been since she came off the plane and
      3    even before she came off the plane. There were several
      4    witnesses who testified about statements that Laura made to
      5    them. First was Ali Hathaway, the first flight attendant from
      6    Spirit Airlines; second was Oscar Burciaga, the second flight
      7    attend from Spirit Airlines; and third was Erin Ivaniszyn the
      8    SANE nurse examiner. And we also heard from Laura. Laura told
      9    the same set of facts to all the people that you have heard
    10     from. She's told the same set of facts to us on Monday.
    11     Laura's account has never wavered. Corroboration and
    12     consistency.
    13                In contrast, the defendant's statements from the
    14     moment he walked off the plane were constantly evolving. He
    15     first made a statement to Sergeant Alvarado immediately after
    16     walking off the plane. Now, let's look at that clip again.
    17     This is Government's Exhibit 7.
    18                (Video with audio being played)
    19                Now, ladies and gentlemen, I know that was difficult
    20     to hear, but you will have an opportunity to review the
    21     exhibits as you deliberate and you can listen and watch that
    22     clip again. As you can see from the video, all Sergeant
    23     Alvarado said when he first met the defendant was, "What's
    24     going on today?" He didn't say anything about Laura or ask
    25     her -- him any questions about what happened on the airplane.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1854         Page 55 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  55

      1    The defendant immediately begins talking about Laura: "She was
      2    trying to come out. She was sleeping on me."
      3               He then starts talking about his hands, specifically
      4    the right hand. He says, "I don't know where I kept the hand."
      5    He repeats it later in the clip, "I'm not sure where I kept my
      6    hands."
      7               And, ladies and gentlemen, did you notice in this
      8    clip that he also says it was his neighbor, his neighbor told
      9    him that the victim was sleeping on him, not his wife but he
    10     says the word "neighbor."
    11                At this point the defendant knew nothing about the
    12     investigation, no one told him anything about it. All we know
    13     is that he had at least 45 minutes to talk with his wife before
    14     he got off the plane and think about his story. His wife
    15     confirmed in her testimony that they discussed Laura after
    16     Laura got up before the plane landed.
    17                The defendant then talks to Officer Chalmers and
    18     Officer Wach at the gate. He tells them how he took a tablet
    19     because he wasn't feeling well and that he fell into a deep
    20     sleep, and that tablet ended up just being regular Tylenol.
    21     And for someone who claims to be in such a deep sleep, he sure
    22     does remember a lot of details about what Laura was doing on
    23     the plane. As you can see in this screen shot from Exhibit 9,
    24     the defendant continues gesturing with his right hand when he
    25     talks about knowing -- not knowing where they were on the


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1855         Page 56 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  56

      1    flight.
      2               Next the defendant writes out a written statement
      3    where he repeats "I'm not sure where I kept the hand on her."
      4    Think about that, ladies and gentlemen. If nothing happened,
      5    if all he knows is that Laura, the person sitting next to him
      6    on the plane, got up and didn't come back, he would have had no
      7    idea why it is that she got up. She could have had a medical
      8    emergency. She could have just wanted to switch seats for
      9    whatever reason. All he knew, if nothing happened, was that
    10     the person sitting next to him on the plane got up and later a
    11     different person sat in that seat. But his first reaction was
    12     to discuss his hands. That, ladies and gentlemen, is evidence
    13     of a guilty conscience.
    14                Now, yesterday you heard and saw from Agent Erkkinen
    15     about the interview he did with the FBI in this case and you
    16     watched clips from that interview. You saw that the defendant
    17     initially deflected attention away from him. He asked the
    18     agents if they would arrest Laura too if he complained that she
    19     was sleeping on his leg. He starts talking about how Laura was
    20     doing all kinds of things: moving her legs in and out,
    21     chatting, getting up to eat chips, talking on the phone. But
    22     the defendant can't keep up with his stories because later in
    23     the interview he tells the agents after five or ten minutes
    24     after she sat down, she fell into a deep sleep. That's just
    25     one of the ways that the defendant's story evolves throughout


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1856         Page 57 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  57

      1    the course of the interview.
      2               The defendant is constantly adjusting his story to
      3    try to fit with the information he thinks the FBI knows, and he
      4    tries to gather information as it goes. You heard him asking,
      5    "Can I know what the complaint is first before I talk about
      6    it?" He asks several times throughout the day, "What has she
      7    said about me? I don't know what she's complained about me."
      8    He asks four separate times -- sorry -- whether or not there
      9    were cameras on the plane. He's trying to figure out what they
    10     know so that he can adjust his story to explain the facts.
    11                In Exhibit 20, that's the last clip that we saw, you
    12     can see the moment when the defendant learns that the FBI
    13     agents know that Laura's bra was unhooked. When he's answering
    14     questions about that, he takes a pause, he says, "Um, um, um."
    15     You can see the wheels spinning in his head, and you can see
    16     even in a span of minutes as the agents are asking him about
    17     how her bra got unhooked, how her pants got unzipped, how his
    18     statements evolved even in that short span of a few minutes.
    19     First he says, "Intentionally I did not do that." Then "This
    20     one," and he's gesturing toward the bra area, "I remember
    21     was up, I was trying. I won't say I did not try." Later as
    22     they're talking about trying to undress her and put his hands
    23     in her pants, he looks down and says, "I tried, I tried."
    24     These are just some examples of the way the defendant's story
    25     changed throughout the day.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1857         Page 58 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  58

      1               Now, the defendant's trying to say, or he's tried to
      2    say through his counsel, that he didn't understand what the
      3    agents were saying, that they somehow coerced him into making
      4    all of these admissions. But you saw the video, ladies and
      5    gentlemen. You saw the agents asking him if they understood
      6    what he was saying. He shook his head and said, "No
      7    troubling." So maybe his verb tense was a little bit off but
      8    his message was the same.
      9               You saw the agents explain to him that he didn't have
    10     to talk to them, he didn't have to answer any of the questions.
    11     When they went over that line of the Miranda Rights, the
    12     defendant said, "Okay, that means I don't have to answer all of
    13     the questions?," and Special Agent Dodge said, "No, that means
    14     you don't have to answer any of the questions." The agents
    15     spent over ten minutes going over the Miranda Rights, making
    16     sure the defendant understood that he didn't need to talk to
    17     them, and that if he wanted to, he could have had a lawyer with
    18     him in the interview. The defendant chose to proceed with the
    19     interview. He didn't tell them "I'm too tired to talk or I'm
    20     hungry and I don't want to talk right now." He immediately
    21     lunged into his explanation that, as you've seen, made no
    22     sense.
    23                And the best indication that he understood English
    24     during the interview is his answers to the questions that he
    25     asked. And unprompted, he gave hand gestures that happened to


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1858         Page 59 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  59

      1    coincide with everything he was saying. He did that on his own
      2    and he understand -- understood what he was doing. Now, was
      3    there a language barrier? To some extent, yes. But you saw
      4    the back and forth happening between the agents to make sure
      5    that they understood what the defendant was saying and that he
      6    understood them. And it doesn't matter what language you're
      7    speaking. When you're using your hands to gesture exactly what
      8    you're doing to the victim's body, everyone understands what
      9    you're saying. Sexual assault has no language barrier.
    10                Ladies and gentlemen, we've also heard from a DNA
    11     examiner in this case. She told us she was not able to
    12     identify a match between the victim's swabs and the defendant's
    13     swabs, and we've heard that there's a variety of reasons for
    14     why that might be. She said it was possible that there was no
    15     transfer at all. That could be due to skin composition, air
    16     environment, things like lotion on the hands. She also said
    17     that not every touch results in a DNA transfer.
    18                And as you also saw, the defendant had plenty of time
    19     to rub his hands which can also affect the DNA. In
    20     Exhibit 21 -- excuse me -- we showed you all of the ways that
    21     the defendant was touching his body, had his hands in his
    22     pockets and touching other objects. He also blew his nose on a
    23     napkin, and that napkin was in his pocket when he arrived at
    24     the station, which means it was on him when he was on the
    25     airplane before he got off the plane.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1859         Page 60 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  60

      1               And you heard from the officers that the defendant
      2    was not swabbed right after he walked off the plane. Was this
      3    a perfect investigation? No. But the judge is not going to
      4    ask you to decide whether the Metro Airport Police should have
      5    been more proactive in securing the hand swabs. You'll only be
      6    asked to evaluate the evidence in front of you. And remember
      7    what the judge told you during jury selection: DNA evidence is
      8    not required to find the defendant guilty beyond a reasonable
      9    doubt. The DNA evidence doesn't change the fact that the
    10     defendant admitted to doing these things. Think about the
    11     evidence in the case and how it all fits together.
    12                I want to take a moment now to talk about the two
    13     witnesses that the defense put on. We heard from them
    14     yesterday and this morning. The first was Mr. Selleke. He had
    15     nothing relevant to say about the case. Instead, he focused on
    16     what Laura was wearing that day, what Laura was drinking that
    17     day.
    18                The second witness was the defendant's wife. She
    19     made statements that just don't fit with the other evidence in
    20     this case. Her testimony is not only inconsistent with prior
    21     things that she said, but it's inconsistent with what her
    22     husband has said. For example, she said that Laura got up and
    23     went past them, but she said that the defendant didn't wake up
    24     when that happened, that he stayed asleep. But the defendant
    25     himself told us he remembers Laura getting up and down. He


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1860         Page 61 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  61

      1    even says in the interview something like "she tapped me and I
      2    laughed with her." This doesn't support his wife's testimony
      3    that he was sleeping the entire time. But it's not surprising
      4    that the defendant's wife would say she didn't see anything
      5    happening. She has every incentive to protect her husband.
      6               Ladies and gentlemen, the judge has instructed you
      7    that you can consider a witness's -- or the judge will instruct
      8    you that you can consider a witness's bias in determining
      9    whether to believe their testimony. One of the ways you can do
    10     this is think about what a person may have to gain or lose from
    11     the outcome of the case. I suggest that you ask yourselves
    12     what does Laura have to gain in making something like this up?
    13     She didn't know the defendant before this happened. What
    14     possible reason could she have to make this up?
    15                Think about all that she was subjected to during --
    16     during the course of this investigation. She had to endure
    17     questioning from the police. She had to endure going to the
    18     hospital with a police escort just to be turned away because
    19     they couldn't do the rape kit there. She then had to go a
    20     second time to another hospital to have a rape kit performed on
    21     her, which is, as Dr. Ivaniszyn testified -- or not Dr. --
    22     Nurse Ivaniszyn testified, a very invasive vaginal exam. And
    23     then there was this trial. Months after her traumatic event
    24     she came to court, she sat before you and she described in
    25     detail how this man sexually violated her.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1861         Page 62 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  62

      1               Laura is a 22-year-old girl. Maybe she could have
      2    made better choices that day, but ladies and gentlemen, you're
      3    not -- the Court is not going to be asking you to decide
      4    whether she should have spent her time in the airport in a
      5    better way. The Court is not going to ask you to decide what
      6    she should have been wearing that day. The Court is not going
      7    to ask you to decide whether she should have been wearing a
      8    winter jacket as Mr. Selleke suggested. That is because Laura
      9    is not the one on trial here. But ask yourselves, why would
    10     anyone go through all of this if they weren't sure?
    11                As you go back to the jury room to deliberate, think
    12     about whether it even makes sense that this didn't happen. The
    13     defense has tried to say that Laura was so intoxicated that she
    14     just imagined this assault. And Laura admits she did have
    15     enough to drink before the flight that it induced a hard sleep,
    16     but the witnesses who talked about her demeanor after she woke
    17     up describe it as coherent. They didn't say that she seemed
    18     intoxicated after. The airport flight attendants and the
    19     officers could have coherent conversations and she could carry
    20     on the conversation. In her text messages you can see that
    21     she's clearly upset and rattled, but you can use your common
    22     sense in analyzing whether she's able to put together coherent
    23     enough sentences and words in a way that is not reflective of
    24     someone who's blackout drunk.
    25                In order to believe the defendant's theory that she


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1862         Page 63 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  63

      1    somehow imagined or dreamed the assault, you would have to
      2    believe that Laura unbuttoned her own pants, untied her own
      3    shirt, unbuttoned the top of her own shirt, unbuttoned her own
      4    pants, unzipped her zipper, and that the defendant just
      5    happened to admit to doing all of these things afterward. But
      6    how coincidental is it that the defendant confessed to the
      7    exact same sexual act that the victim described?
      8               Ladies and gentlemen, were you watching in the
      9    interview the hand gestures the defendant made when he spoke
    10     with the FBI? Did you notice that he twisted his arm like this
    11     when he showed them how he was touching Laura? Did that
    12     gesture seem familiar to you? If it did, that's because that
    13     is the exact same gesture that Laura made when she was on the
    14     stand on Monday and defense counsel was asking her how it is
    15     that she saw the defendant's hand touching her vagina. Laura,
    16     who testified that she's never seen any of the other reports in
    17     this case, she testified that she only looked at what she's
    18     written in the case, made the exact same twist of the arm that
    19     the defendant made in his interview with the FBI only a few
    20     hours after the assault.
    21                The fact that there's no DNA in this case, there are
    22     reasonable explanations for that. The fact that the defendant
    23     and the victim made the exact same hand gestures months later,
    24     the only explanation for that is that this is how the defendant
    25     got his hands into her vagina on that airplane.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1863         Page 64 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  64

      1               Ladies and gentlemen, this is a simple case. The
      2    defendant took advantage of a 22-year-old girl alone, sleeping
      3    and trapped in the window seat where she couldn't get up to
      4    escape. He saw Laura and decided to act on his urges while she
      5    was helpless to resist. All of the evidence in this case
      6    brings you to the only conclusion that makes sense: the
      7    defendant is guilty. Thank you.
      8               THE COURT: Thank you, Ms. Jawad.
      9               Mr. Amberg, are you ready to proceed?
    10                MR. AMBERG: I'm ready, Your Honor. Just want to
    11     shut this off here.
    12                THE COURT: You may proceed.
    13                MR. AMBERG: It's distracting.
    14                Prabhu's day started at 4:30 that morning. He woke
    15     up because for the last couple of days before that in Las Vegas
    16     he couldn't do anything. He was sick, he had a fever, he
    17     didn't feel well, he had one of those colds that we've all
    18     probably had. All you want to do is just sit there and rest
    19     and try to get better. But he was on vacation with his wife
    20     and he promised her that they would go to the Grand Canyon that
    21     day, and so he sucked it up and he got into their rental car
    22     and drove for four hours while he was exhausted to the Grand
    23     Canyon. Once he was there, he spent the entire day with his
    24     wife walking around and doing things actively, things that when
    25     you're sick you just don't want to do, because when you're


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1864         Page 65 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  65

      1    sick, all you want to do is rest.
      2               Now, a four-hour drive is exhausting enough. We've
      3    all done it. You drive up north, that's not an easy drive.
      4    Then you do something all day and then he drives back to the
      5    airport, another four hours. So that's eight hours of driving
      6    while already exhausted, not feeling well and everything else.
      7               Eating? Not much because when you're sick, you don't
      8    eat much. And with Prabhu and his wife, as we know, their food
      9    that they eat, it's very limited. So when he gets to the
    10     airport with his wife, all he can eat is a couple of french
    11     fries and a cup of hot chocolate. He doesn't sleep there.
    12     They get on the plane and that's that.
    13                Now, it's clear that his intention is that he wants
    14     to sleep on the plane. Him and his wife get there first to
    15     their seats. Nobody else is sitting there. They sit down,
    16     just like many -- probably all of us have in the past on these
    17     Spirit Airlines flights, and they are ready to go. They're
    18     speaking to each other in their own language, and then all of a
    19     sudden the complainant shows up. She asks for a favor to put
    20     her stuff under Prabhu's seat. He complies. She's got a lot
    21     of stuff, so she then goes back to the front of the plane and
    22     finds a place to put her bag. Everything's normal. These are
    23     experiences we've all had.
    24                Now, at this point in time, this is very late in the
    25     evening, this is a red-eye flight, and Prabhu has now been up


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1865         Page 66 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  66

      1    for the greater part of almost 24 hours at that point. And
      2    like I said, when you are sick, all you want to do is sleep.
      3    His wife gives him some Tylenol. That's exactly what he does,
      4    he falls asleep.
      5               Now, the complainant's sitting next to him, she's
      6    sleeping as well. And as we heard, and I'll get into in
      7    greater detail in a minute here, but she's got a lot of alcohol
      8    on board with her. She had her own things that she was doing
      9    while she was in Las -- or in San Diego and then Las Vegas, and
    10     she is sleeping as well.
    11                First she falls asleep on the window, but as we heard
    12     from different witnesses, she then falls asleep on Prabhu's
    13     shoulder and then on his lap. Prabhu's out cold, and that
    14     makes sense because who, any of you, do you think you'd be up
    15     and awake after the day he had? No, there is no way.
    16                So what happens is this. The complainant, who you
    17     heard how adamant she was about how she never would sleep on
    18     him, never, she wakes up and there she is sleeping on him.
    19     Now, when you're drunk, when you're in that haze, when you
    20     don't know what's going on and you're dreaming, you think
    21     something happened, that's exactly what happens here.
    22                So she gets up, she doesn't scream or anything like
    23     that. She gets on her cell phone and for ten minutes texts,
    24     and the texts are all over the place. Sometimes the texts
    25     are -- and you'll see 'em, they're in evidence -- sometimes the


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1866         Page 67 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  67

      1    texts are about "was I -- I don't know what was happening, this
      2    is what I was thinking" and things like that. Then she leaves.
      3               Now, Prabhu and his wife don't really know anything
      4    yet about those accusations. What happens is is that she never
      5    comes back to the seat and another gentleman is now sitting in
      6    the seat. They moved over.
      7               Plane lands and then it becomes unusual because they
      8    see her, the complainant in this case, taken off the plane
      9    first. Then the next unusual thing is that Prabhu is taken off
    10     the plane. Now, as we know, Prabhu's wife had told him that
    11     she, the complainant, was sleeping on him.
    12                Almost immediately, as you can see, the officers
    13     are -- are surrounding him, and as he's escorted out of this
    14     terminal he can see the complainant sitting there talking to
    15     other officers. The one officer asks him real quick, "Did you
    16     intentionally touch her?" I think anybody could put two and
    17     two together to know what's going on. You got this guy who's
    18     not from this country, who doesn't speak English as his first
    19     language, he doesn't speak English that well, it's gotta be
    20     just a nightmare.
    21                And what do you say? It's so easy to come in here
    22     today like the government and play Monday morning quarterback
    23     and what you should do and how you should act. Imagine if that
    24     was you. Imagine if you were in India. Imagine if officers
    25     that don't really understand you and your language are now


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1867         Page 68 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  68

      1    questioning you, and all you do is say that you didn't do
      2    anything, and you don't even know what you're accused of except
      3    you know she's over there and you know she was laying on you.
      4    That's what's going on here, that's all that there is. And the
      5    thing is is that the evidence certainly backs that up.
      6               Now, before I get into the evidence itself, it's so
      7    easy to make an accusation. Once you make an accusation on
      8    somebody, that's it, these officers automatically think you did
      9    it. And that was the case here. They never gave him the real
    10     chance. They never waited till the evidence came back. They
    11     never did anything. They thought he was guilty just by the
    12     accusation. Put yourself in those shoes.
    13                And I'm kind of jumping ahead but think about that
    14     interview. They already knew they were taking him to court.
    15     You take somebody you didn't think do it or maybe give him that
    16     fair shake that he deserved? You think you -- you're taking
    17     him to court right away 'cuz of that? No, you do it because
    18     you heard what she said and you just believed her, that's it.
    19                So let's talk about the evidence because it's one
    20     thing to accuse somebody and have some statements done after
    21     somebody's been up for a day and a half straight sick as a dog,
    22     no food, no drinks or anything like that, yeah, that's real
    23     easy to manipulate somebody into saying something, and I'll get
    24     to that in a second. But at the end of the day, the one thing
    25     that Prabhu has to -- to rely on is that the evidence does not


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1868         Page 69 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  69

      1    suggest that this happened at all.
      2               So let's start off with the DNA, the evidence. We
      3    know that the hand in question here is the right hand. All
      4    right. And I don't -- I apologize I have to be graphic on
      5    this, but I have to because it's -- because I have to show you
      6    how obvious this is. If you put your hand into a vagina, you
      7    will have DNA all over that hand. All right. There will be
      8    DNA all over the hand.
      9               You heard the flight attendants say as soon as this
    10     accusation happens, that they, either Burciaga or the female
    11     attendant, watched him the entire time while he was in the air.
    12     Then when they land, these officers have watched him ever
    13     since. And there's even cameras. You didn't get to see it
    14     all, but I asked Agent Erkkinen about it. There's cameras that
    15     watched him literally the entire time. He never washed his
    16     hands. This idea that you can somehow go like that and
    17     magically all that DNA comes off is preposterous, it is
    18     preposterous. I get it, the government's witness, their
    19     expert, will come up there and say what they gotta say to make
    20     it seem like that's a possibility, but it's preposterous, okay?
    21                But it's not just that. Okay. And -- and I can tell
    22     you right now how we know that's wrong right off -- right off
    23     the bat. It's not just that it's just Prabhu's DNA on his
    24     hand; there's somebody else's DNA on his hand. So -- so I
    25     guess what happened, did -- did Prabhu go in there with a


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1869         Page 70 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  70

      1    microscope and kind of wipe around, you know, where her DNA
      2    was? That makes no sense at all, at all. You heard they did
      3    all the protocols the way they were supposed to do. DNA exists
      4    for weeks as long as you don't wash the hand with stuff or
      5    whatever, and they didn't, so there should have -- it should
      6    have been there and it wasn't.
      7               So, yeah, it's easy to make an accusation, and when
      8    the evidence doesn't suggest it, you gotta look at that
      9    accusation with a grain of salt.
    10                Now, it doesn't end there because if it was just one
    11     swab, I suppose, well, I guess it's a possibility magically
    12     this DNA left his hand, but it's not. We have testing on the
    13     fingertips, on the hand itself. You have testing on her, and
    14     not just around her breast area but, again, in her vagina,
    15     okay? The way she described this was that his hands go
    16     vigorously in and out of her vagina. Now, it was unclear from
    17     her how long that was, which is another problem with her story.
    18     But I'm telling you right now, folks, if this actually happened
    19     like that, there would be DNA inside of her.
    20                They talk about this shower thing and all that stuff.
    21     What -- if you're doing an investigation like this, you make
    22     sure that person is ready to go, you make sure to preserve that
    23     evidence, and you do that if you actually are concerned about
    24     him. You don't do that if you already got your mind made up,
    25     you got the court date set, let's get that fake confession and


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1870         Page 71 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  71

      1    get outta here, okay?
      2                Anything that they screwed up on, the government,
      3    their officers, you must hold it against them because I'm
      4    telling you, I wish that they would have done the real proper
      5    procedure and made sure that she didn't do anything and do that
      6    test because you know what? I could have come up here and said
      7    exactly what's the truth, which is that there is no DNA of his
      8    in her, all right? To believe her you have to disbelieve real
      9    evidence.
    10                 Now, it's not just that because it sounds like after,
    11     you know, the DNA evidence doesn't work out for him and, hey,
    12     maybe this guy's not guilty after all, oh, well, we better go
    13     do the fiber evidence, right? So this is another key piece of
    14     evidence. You can literally touch this and have fibers on your
    15     hands, okay? That's how it works.
    16                 Now, they cut Prabhu's nails, and guess what?
    17     There's fibers on those nails, multiple, different kinds of
    18     fibers. You can look at that report. Not only does that show
    19     that he wasn't washing his hands or, you know, cranking his
    20     nails like that, it shows that there was material that was
    21     collected from fibers. None from those jeans. You want to
    22     believe he was trying to get in those jeans and you're telling
    23     me that he didn't get fibers on his fingers? Gimme a break,
    24     gimme a break.
    25                 Can you imagine if it was the other way around? The


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1871         Page 72 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  72

      1    government would be up here telling you that this is the
      2    ultimate science, this is it. How could -- how could he be
      3    innocent, it's -- it's fibers on there. But there's not, so
      4    they just gloss over it because they hope -- and then this is
      5    what they have done in their closing argument -- they hope that
      6    you think she's a girl and that she's innocent and all this
      7    other stuff and how horrible this was that she had to go
      8    through this. But that's not facts, that's not evidence. No
      9    fibers is evidence. No DNA is evidence. They even did a
    10     fingerprint test. Guess what? Negative, okay? So there's no
    11     actual, real, physical evidence, the best kind of evidence.
    12                Let's talk about the complainant and her drinking
    13     because it's very important for this case. I want to talk
    14     about how much she drank. Now, to different people at
    15     different times she sort of says different things about what
    16     she drank. I mean at one point with the SANE nurse she
    17     tells --
    18                THE COURT REPORTER: Mr. Amberg, you need to slow
    19     down please.
    20                MR. AMBERG: Okay, I will. I apologize.
    21                At one point with the SANE nurse she clearly says she
    22     denies drinking at all, which is a lie.
    23                MS. JAWAD: Objection. That's not what the evidence
    24     shows.
    25                MR. AMBERG: It says, "Patient denies." I don't know


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1872         Page 73 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  73

      1    what else it could mean.
      2               THE COURT: Counsel, all right. Just be conscious of
      3    the need to summarize the evidence accurately. Go ahead.
      4               MR. AMBERG: And as you heard, folks, that's exactly
      5    what was written down there on that report: "Patient denies."
      6    Okay.
      7               Now, so let's talk about the person who denied using
      8    alcohol. In San Diego she starts drinking, not when she gets
      9    there at the airport, but later on after her boyfriend's now
    10     gone, she's doing some work, she's working on something, I
    11     don't know, she says that she drinks four beers, okay? That's
    12     what she says, "I drank four beers and four shots." Okay.
    13     Eight drinks, right? But it's not eight drinks, it's not.
    14     It's pints. A pint of beer is bigger than a regular 12-ounce
    15     beer. A pint is 16 ounces. Okay. So right off the bat it's
    16     not four drinks, it's six drinks.
    17                Now, a regular beer, a regular drink, Labatt, Miller
    18     Lite, stuff like that, it has a alcohol content, normal alcohol
    19     content, but that's not what she's drinking. She's drinking
    20     IPAs. And I even asked her about 'em. I asked what kind of
    21     IPAs she liked. Two Hearted Ale. This is not a wimpy drink.
    22     This is something with a much higher alcohol content in it, so
    23     six beers really become something like ten beers.
    24                You add four shots. These aren't kamikaze shots,
    25     these aren't those cool shots you get when you're walking


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1873         Page 74 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  74

      1    around the bar and, you know, there's liqueur in there. This
      2    is Jameson whiskey, this is the real deal. She takes four
      3    shots of Jameson. She's got a lot on board by the time she
      4    leaves San Diego.
      5               Now, I tried to ask her about her drinking habits
      6    because that's important. Now, she's young, she's 22, but
      7    she's not a daily drinker. She's also very petite, which is
      8    important for how alcohol, you know, we can -- common
      9    knowledge, folks, it doesn't take that much. Think about your
    10     own experiences if you drink 16 drinks in about three hours of
    11     time, how would you feel?
    12                But what happens is is that it doesn't end there
    13     because the flight from San Diego to Las Vegas is less than an
    14     hour, and as soon as she gets there, she continues the drinking
    15     again during her layover. You heard Tom Selleke, he told you
    16     he's got no skin in the game. He was just there with sounds
    17     like there was a former wife. I'm sure there was a story
    18     there. But at the end of the day he recognizes her, something
    19     calls his attention and he sees what she's drinking.
    20                Now, what she testified to is she drank a beer, and I
    21     would preface that with we don't know if that was a regular
    22     beer or a pint of an IPA, which is really about two beers. And
    23     then she also said she was drinking shots or taking drinks from
    24     somebody and things like that. But what Mr. Selleke says that
    25     he sees is that he sees her drinking a large mixed drink. What


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1874         Page 75 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  75

      1    is in that we don't know because she doesn't remember doing it,
      2    okay? That's the problem with everything she says, she doesn't
      3    remember.
      4                Mr. Selleke sees her and how she looks, the way that
      5    her outfit is. He described it as a Daisy Duke type outfit.
      6    We talk about unbuttoning and things like that. It sounds like
      7    that shirt was already unbuttoned. She was chatting it up with
      8    some guy at the bar. I mean who knows what's going on there?
      9                So then they all get on the plane. But before I want
    10     to talk about what happens on the plane, I asked almost every
    11     witness that came up here that had some sort of interaction
    12     with people that are drinking about alcohol and what it can do.
    13     And I know this is common knowledge but I thought it was
    14     important to hear it from the government's own witnesses,
    15     including the complainant. Alcohol causes loss of memory, we
    16     all know that, they all admitted it. When people are drunk,
    17     they can lie, we all know that, we probably all seen it.
    18                 People that are drunk have a misperception of
    19     reality. If you've been drinking and you've had what looks to
    20     be at least 20 different drinks all added together, you could
    21     have a misperception of reality. They all admitted you could
    22     have an incorrect memory, you can have false memories, you can
    23     think things happened that didn't happen.
    24                 When you look at what she drank and you look at her
    25     accusation versus the hard facts, that's not hard to put two


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1875         Page 76 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  76

      1    and two together. She wakes up, she's drunk, she's in that
      2    haze and she has no idea what's going on. Maybe she felt
      3    Prabhu moving around because, as Mr. Selleke described this
      4    airplane, it's like you are literally right on top of each
      5    other, and it's not a big stretch to say, you know, people are
      6    moving and she wakes up and she sees some guy's hand on her,
      7    she could think something happened.
      8               Now, her memory is a major issue in this case. And I
      9    know that the government got up here and talked about
    10     consistency, about how she's consistently remembered things. I
    11     mean look, once you make an accusation, it's pretty easy to
    12     remember the accusation you made, all right?
    13                And let's talk about her real memory from real
    14     evidence, not stuff that came from somebody who is clearly out
    15     of their element. Remember how she was when I asked her about
    16     sleeping on Prabhu, remember that? She was adamant, she was
    17     adamant that that never happened. "Ah, I would never do that."
    18     Okay. "I would never sleep on his shoulder, I would never be
    19     in his lap," kind of like I was crazy for asking that.
    20                But as we know because you were all attentively
    21     listening during Mr. Burciaga's testimony, Mr. Burciaga saw the
    22     complainant sleeping on Prabhu, on his shoulder.
    23                MS. JAWAD: Objection. That's not what the testimony
    24     was.
    25                THE COURT: All right. This is closing argument so


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1876         Page 77 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  77

      1    you may have some leeway. Ladies and gentlemen, you need to
      2    rely on your own recollection of what the evidence was in the
      3    case.
      4               So go ahead.
      5               MR. AMBERG: Thank you, Your Honor.
      6               And that's what he said. You folks heard him. You
      7    remember what you remember. That's what he said. He said he
      8    saw her sleeping on his shoulder. He remembers her because he
      9    found her attractive and even had struck up a conversation with
    10     her before that happened. So he knew when he looked at her.
    11     He was looking for her. This wasn't just some random person.
    12     This is somebody who he had made a connection with.
    13                Now, maybe what the government is talking about is
    14     the second time he walks by and he sees something in Prabhu's
    15     lap. Now, I agree that he can't get up there -- he didn't get
    16     up there and say, "I could positively identify it as Ms. -- you
    17     know, the complainant." But of course I asked him a bunch of
    18     questions, you folks remember that. I said, "Whad'ya think it
    19     was, a bag sitting in there in Prabhu's lap?" No. I mean you
    20     could put two and two together: she was sleeping in his lap.
    21     So how did she forget that? How does she not remember that?
    22     The person whose testimony you have to believe a hundred
    23     percent has a major problem with that remembering of a major
    24     event.
    25                Now, the second issue is this, and I'll tell you, you


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1877         Page 78 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  78

      1    heard this. Mr. Burciaga gets up here and he says he -- he
      2    makes that connection with her, and the connection that he
      3    makes with her isn't sitting there in the seat; it's where
      4    she's in line in the bathroom. They have a five-minute
      5    conversation. I mean this isn't small talk. "Hi." That's one
      6    second. "Ma'am, are you okay, do you need anything?" That's
      7    three seconds. But when you have a guy who's attracted to this
      8    person, who is, you know, got nothing better to do, it's the
      9    midnight flight, she smells like alcohol and everything else,
    10     he's going to chat her up, and that's what he does. It's
    11     astounding that she does not remember that, it's astounding.
    12     She even admitted that she was intoxicated. Now, I asked her
    13     that. I think she denied it but the way she admitted it was
    14     this: she couldn't drive a car, okay?
    15                Now, her actual story is confusing. I tried to ask
    16     her how it went down. "I don't know how long this happened."
    17     Okay. She says that somehow Prabhu must have unbuttoned her
    18     pants. How do you not wake up when that happens, how, how do
    19     you not wake up? Maybe it's because she just had her pants
    20     unbuttoned when she came back from the bathroom. Who knows?
    21     Maybe she did it herself because she wanted to get more
    22     comfortable on the flight. You heard Mr. Burciaga say people
    23     do all kinds of stuff to get comfy on that Spirit Airlines
    24     flight.
    25                As far as the bra goes, who knows, who knows? That


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1878         Page 79 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  79

      1    could be the same thing. You heard Geetha, Prabhu's wife, say
      2    he doesn't know how to open up a bra. And he's left-handed,
      3    not right-handed, so he's doing this -- if this is what
      4    happened, he's doing this with his off hand.
      5               The thing about the shirt being open and -- and stuff
      6    like that, that shirt was set up to do that when she walked on
      7    that plane. Okay. It wasn't all buttoned up, it was already
      8    like that. And you know what? Just think about it. You're
      9    moving around, you're sleeping, head's on his shoulder, now
    10     you're like this, guess what's moving around? I mean look at
    11     my suit moving around. But when the shirt is just tied in
    12     there like that with a knot, it's going to move around.
    13                I mean that brings me to one point before I'll move
    14     on to the next topic, and that's how -- how you can see how
    15     suggestive answering happens. Think about all these people up
    16     here that testified and saw her. The government would throw
    17     those -- they -- they would ask the question, "Didn't she look
    18     disheveled?" "Oh, yes, she looked disheveled." You saw how
    19     easy it was to agree, for somebody to just automatically agree
    20     with what the government was asking them, okay, but we'll have
    21     more on that later.
    22                Because I want to talk about independent evidence in
    23     the plane. These seats are extremely tight, I mean three
    24     people in a span like that. Mr. Selleke had such a terrible
    25     time that he switched to the special seats because it was so


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1879         Page 80 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  80

      1    uncomfortable. While this was supposedly going on, he could go
      2    like this and actually touch six people besides Prabhu and his
      3    wife.
      4               Are you kidding me that nobody saw this or heard this
      5    happening? The plane is not completely dark. You have to be
      6    able to see enough to get around and for the flight attendants
      7    to see and aisle lights were on and things like that. How does
      8    nobody see that? I mean there must have been a person sitting
      9    in front of these people literally this far away from the scene
    10     of the crime but they don't see anything? I'll guarantee you
    11     if they did, they would have been brought in here, but they
    12     weren't. Point your finger to the -- to the left in this case,
    13     there's three more people literally. They don't see anything,
    14     nothing?
    15                The flight attendants walk these aisles, and they
    16     don't just walk it once or twice; it's like every 20 minutes.
    17     Every time Mr. Burciaga walked by, he saw that Prabhu was
    18     sleeping. Okay. He wasn't awake, he was out cold. Are you
    19     telling me that he just happened to, after the day he had, woke
    20     up and then decided to do this real quick with nobody looking
    21     and his wife sitting there who is also up because by that point
    22     in time the turbulence had hit? It just didn't happen, okay,
    23     it just didn't happen.
    24                Look at her behavior. And I get it, the SANE nurse
    25     comes in and, you know, that -- this is a government witness


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1880         Page 81 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  81

      1    that is, you know, one of these people that just believes
      2    whatever is said without actually looking at the facts, okay?
      3    You know, they just -- the -- the SANE nurse is somebody who
      4    hears an accusation and believes it. Okay. That's who she is,
      5    it's what she does. She's an advocate for the people that are
      6    supposedly assaulted.
      7               And of course she's got an answer for why the
      8    complainant doesn't immediately freak out. "Oh, well,
      9    sometimes people get scared and they don't do anything." She
    10     could have jumped up; she didn't. She could have screamed; she
    11     didn't. She could have knocked him right in the face; she
    12     didn't. I guess if she was petrified, I guess maybe that
    13     happens, but why get the cell phone out? And the texts aren't
    14     necessarily "Oh, I'm scared." And that was ten minutes, and
    15     then after ten minutes then she goes and leaves, okay?
    16                The reason why her behavior is what it is is because
    17     it didn't happen, okay? Once again, the alcohol haze, when you
    18     are in that haze, when you are in that blackout haze, this is
    19     the kind of stuff that happens.
    20                Now, let's look at Prabhu and what happens to him,
    21     okay? He's taken off this plane, he's thrown right into
    22     interrogations right off the bat. These guys are trying to ask
    23     him what happened and the entire time he's telling them "I
    24     don't think I did anything," you know. I think you can tell
    25     from the way he talks he has a hard time saying things in


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1881         Page 82 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  82

      1    English the right way. All right.
      2               But rather than ever do anything to actually help
      3    him -- because once that accusation's made, you're guilty,
      4    right? I mean legally no, but the reality is that's what's
      5    happening here. Never, never getting him a translator, never
      6    asking if he's all right. He just keeps trying to tell them
      7    over and over again that he didn't do anything wrong.
      8               This stuff about how he should have known or he -- he
      9    knew it had something to do with his hands before, I'll tell
    10     you what, folks. Think about it, think about the situation.
    11     Like I said in the beginning of my closing, you see her taken
    12     off the flight and then you're taken off the flight and your
    13     wife tells you that she was sleeping on your lap, anybody could
    14     put two and two together about what's going on. I mean he's in
    15     this terminal and he's being interrogated. He can see her,
    16     she's being talked to by officers.
    17                Sergeant Alvarado asks him, "Did you intentionally
    18     touch her?" Key words because those are words he uses later to
    19     say that this didn't happen. But as you can see throughout
    20     this, nobody listened because you don't listen to a guy you
    21     think did it.
    22                Look at the treatment that he went through, okay? He
    23     doesn't get any respect, he doesn't get any benefit of the
    24     doubt. He's whisked away without even being told why to the
    25     police department. And even though they had a room in there


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1882         Page 83 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  83

      1    with a nice little cotton bed, do you know where he's put?
      2    He's put on this little concrete slab surrounded by concrete.
      3    Do you think that's done to make sure he's all right? That's
      4    done to rattle you. That's the kind of stuff you read in
      5    newspapers about.
      6               And that's what they do, they watch him like a hawk.
      7    He doesn't do anything as far as the DNA goes, as we already
      8    know, but the thing is is he sits there and sits there and sits
      9    there. He can't sleep. By this point in time he's been up for
    10     30 hours. Try to get comfortable on a cement bench like that,
    11     no pillow on there, nothing.
    12                This goes on until about 2:00 o'clock when Agent
    13     Erkkinen decides to start conducting this interview with Agent
    14     Dodge. At this point keep in mind of his state of mind,
    15     Prabhu's. He's still sick, and this isn't just something I'm
    16     saying. You saw him wiping his nose, you saw him coughing all
    17     throughout this with different people, it's on all those body
    18     cams, so he's sick, okay?
    19                Imagine if you were up for 30 hours straight, you're
    20     sick, you're separated from your wife, you have no idea what's
    21     going on, you're sitting there in a foreign country where these
    22     people don't really understand you and you don't know what to
    23     do, that's his mentality. They don't give him any food. They
    24     don't -- they're not nice to him in any way as far as to make
    25     sure he's all right. Instead, he goes in that interview like


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1883         Page 84 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  84

      1    that. He's exhausted, he's sleep-deprived. This is a recipe
      2    for disaster as far as a fair and honest interview.
      3               Now, Agent Erkkinen, he knows that my client doesn't
      4    speak English well. That's very obvious the second you talk to
      5    him. All right. And the thing is is rather than ask "Do you
      6    need a translator?," they just get on with that interview,
      7    okay? Imagine if you were in India and that happened. Do you
      8    think --
      9               MS. JAWAD: Judge, this is improper argument.
    10                MR. AMBERG: I'll -- I'll con -- I'll withdraw that,
    11     Your Honor.
    12                It shouldn't be the person being interviewed's
    13     responsibility to say, "Hey, I need a translator." When you're
    14     in fear and you're scared and you're exhausted and you're sick
    15     and you're tired and you're hungry and you don't know what's
    16     going on, the detectives should do that, it's as simple as
    17     that, because we owe that kind of fairness to Prabhu, but he
    18     doesn't get that.
    19                Instead, they just start this thing, they start
    20     throwing stuff at him, and, you know, when it's -- remember
    21     that one clip where they -- they said, "Prabhu, do you
    22     understand?," and then they stopped it so you couldn't see the
    23     rest of the clip but I read it. Look at how he responds to
    24     that: "I was troubling, I was" -- I mean just almost a
    25     nonsensical answer. I mean that was what was really happening.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1884         Page 85 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  85

      1    You guys saw clips of the interview, but that's what was really
      2    happening during this thing.
      3                They don't ask if he's tired. They don't ask how
      4    long he's been up for. They don't ask if he's well. They
      5    don't ask if he's sick. They don't ask if he needs food. They
      6    don't ask if he needs water. They don't even shake his hand.
      7    That's not giving somebody a fair shake, no pun intended.
      8                Now, here's the thing. He is trying, even during
      9    this interview and throughout, he says multiple times, "I
    10     didn't intentionally touch her." Not only that, but he's
    11     asking for these cameras, and when he's asking for the cameras,
    12     it's "they will save me, they will help me." Why, if you did
    13     something wrong, would you be telling these people to do that,
    14     okay, because if there was cameras in there and you did
    15     something wrong, it'd be right on the camera. Why would you
    16     say that?
    17                 He's asking about his charges, what's going on, but
    18     here's the thing. This interview's gotta wrap up because they
    19     gotta get over to the court, all right? So the interview's
    20     going nowhere. He keeps on saying he didn't do it. He keeps
    21     on trying to explain what it might be like when he was
    22     sleeping. They don't care. So what do they do? They start to
    23     inject. Just like injecting the disheveled thing of the
    24     witnesses, now they're injecting their words into this. It
    25     wasn't Prabhu that brought up the bra. It was, "Prabhu, how


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1885         Page 86 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  86

      1    did you unhook the bra?" Okay.
      2               Now, we know false confessions and things like that
      3    happen, the agent even admitted it. He doesn't know any
      4    protocols for how to prevent that, but this stuff does happen,
      5    and this is the perfect recipe for this kind of thing, okay,
      6    because all of this happens right at the end and this is all
      7    suggestive: the bra, the flirting, the attractiveness. Prabhu
      8    doesn't bring any of that stuff, they do, they do.
      9               And even when he says, when he says, "I tried, I
    10     tried," the reason why I brought up that first time he says
    11     that in that interview is because it's important because when
    12     he says, "I tried," he's saying that he didn't do anything
    13     wrong. But then they -- they just look at what he's saying and
    14     never really ask him what he means by "I tried." They got what
    15     they wanted, okay? Who cares about evidence? "I got somebody
    16     who says this happened, I'm going to believe them. I got this
    17     guy in here who doesn't speak English very well, who's not from
    18     this country, who's been up forever, who's sick, how we didn't
    19     give him any food, I didn't show him any respect by shaking his
    20     hand, we let him sit there for like eight hours on that
    21     concrete bench. You know what? This guy's like putty in our
    22     hands."
    23                That's why you'll got -- you'll get that instruction.
    24     Takes more than just somebody's statements to convict him, all
    25     right? You folks look at those instructions. They'll read


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1886         Page 87 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  87

      1    what reasonable doubt is, and I think it's very important. And
      2    I know you folks are going to get these instructions and I
      3    would ask that you go through them and you apply them. Proof
      4    beyond a reasonable doubt means proof which is so convincing
      5    that you would not hesitate to rely and act on it in making the
      6    most important decisions in your own lives. That's what this
      7    is.
      8               Now, he didn't do this, okay? But what really
      9    happened makes more sense than what the complainant said. She
    10     was drunk, she didn't know what was going on, she thinks she
    11     might have felt something. There's no DNA, there's no fibers,
    12     there's no nothing, nobody sees anything. It just doesn't make
    13     any sense.
    14                Now, the last thing I'll talk about is this. The
    15     government has come in and said, well, you know, this is what
    16     happened, but if you don't think so, you can charge him with --
    17     you can convict him of attempt anyways. Don't fall for the
    18     bait, okay? They told you what they thought happened, all
    19     right?
    20                But even if you're looking at this attempt and
    21     thinking about it, I would ask that you look at those elements
    22     of what a sexual act is. What's the evidence that -- even if
    23     you believe everything that Prabhu said in that video, what's
    24     the evidence of what he was going to do if he got the pants
    25     open? There's none, okay? So what was he attempting to do?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1887         Page 88 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  88

      1    You have to attempt to penetrate the vagina. Where's that?
      2    But like I said, that's just the bait, okay?
      3               I thank you for being here, folks. This is not an
      4    easy trial, all right, but I know you'll give him that fair
      5    shake. I know that you'll do what's right because he deserves
      6    that. So thank you very much for your time in this case and
      7    thank you very much, Your Honor.
      8               THE COURT: Thank you, Mr. Amberg.
      9               All right. You may present any rebuttal at this
    10     time.
    11                MS. JAWAD: Thank you, Your Honor.
    12                THE COURT: Keep in mind you have less time.
    13                MS. JAWAD: Yes, Your Honor.
    14                Ladies and gentlemen, you have pictures and videos
    15     from this case. You can decide for yourself whether the victim
    16     looked disheveled that day. You can decide for yourself
    17     whether the agents and the officers treated the defendant
    18     fairly that day or whether they mistreated him as the defendant
    19     claims.
    20                I want to first address defense counsel's statement
    21     that once the accusation is made, he's guilty. You heard from
    22     Sergeant Alvarado. He explained to you that when he arrived at
    23     the gate before anyone was taken off the airplane, he wanted to
    24     find out the truth. He said it is sometimes the case that
    25     things are reported from the tower that don't end up being


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1888         Page 89 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  89

      1    true. That's why he was asking the defendant, "What's going
      2    on?" The decision to arrest the defendant was not made until
      3    after the officers talked to the defendant and gathered all of
      4    the information. The decision wasn't made until after they saw
      5    the defendant gesturing with his hands and saying, "I don't
      6    know where my hands were."
      7                And you also heard from Officer Chalmers who said,
      8    "We didn't slap handcuffs on him right at the gate. We asked
      9    him to come with us to the car, and we didn't put cuffs on him
    10     so that he wouldn't fall on the icy railway."
    11                 They didn't subject him to harassment or
    12     embarrassment in front of the people at the gate or in front of
    13     his wife.
    14                 And you heard from Special Agent Erkkinen about what
    15     happened during the interview, and you saw yourselves the
    16     demeanor and the way that the agents were speaking with the
    17     defendant. Special Agent Erkkinen said, "I wanted to make sure
    18     that he understood what I was saying and that I understood what
    19     he was saying," and you heard all of the clarifying questions
    20     that were asked. This was not an interrogation as the defense
    21     claims.
    22                 And I want you to ask yourselves, ladies and
    23     gentlemen, how much time did Mr. Amberg spend on distractions,
    24     on things that don't matter? How much time did he spend
    25     talking about DNA evidence? Mr. Amberg stated that if you put


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1889         Page 90 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  90

      1    your finger into a vagina, you will have DNA evidence all over
      2    your hand. There was no evidence that that is the case
      3    presented in this trial. In fact, that's not what the DNA
      4    scientist said when she testified. She said it's possible that
      5    there may be DNA and that it would even perhaps be likely if
      6    you put your finger into a vagina that there would be evidence,
      7    DNA on your hand.
      8               The only person throughout this entire trial to say
      9    that you would have DNA covering you all over your hand is the
    10     defense attorney. He even told you in opening you're going to
    11     hear from an expert that's going to say that. He did not
    12     present an expert who said that, and that is not what the
    13     government's DNA scientist said.
    14                That's not the only thing that Mr. Amberg said that's
    15     not supported by the evidence. He started by saying she had
    16     alcohol on board while she was on the airplane. You heard from
    17     Laura. There's no evidence that she had alcohol on the
    18     airplane. You heard from the flight attendants. All of them
    19     stated they didn't serve Laura any alcohol on the plane.
    20                You also heard Mr. Amberg say that Oscar Burciaga
    21     said he saw Laura sleeping on the defendant's lap, but what Mr.
    22     Burciaga said was that he saw a black figure on the defendant's
    23     lap. He wasn't sure if it was Laura sleeping on his lap or
    24     not. You heard from the defendant's wife who said that he had
    25     a black jacket on and you saw his black jacket in the video.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1890         Page 91 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  91

      1    Mr. Burciaga never said that the defendant -- or that the
      2    victim was sleeping on the defendant.
      3               Does it matter that Laura doesn't remember going to
      4    the bathroom on the flight or doesn't remember sleeping on the
      5    defendant's shoulder, if it's true that she even did that? You
      6    heard from Laura, she says she flies often for work. Her job
      7    requires that she flies all the time. She's probably been on
      8    several flights since January and probably took several flights
      9    before that. She not -- may not remember on which flights she
    10     went to the bathroom. She may have had too much to drink that
    11     she just doesn't remember that incident. Whatever the reason,
    12     we remember significant events in our lives. Going to the
    13     bathroom is not always one of them. What Laura does remember
    14     and what she's been unequivocal about is that she woke up to
    15     the defendant's hand in her vagina.
    16                Now, I'd like to talk about hands for a little bit
    17     here. The defendant mentions his hands throughout the entire
    18     day, didn't know where his hands were. And, ladies and
    19     gentlemen, we've all been in situations where we've been in
    20     enclosed spaces or tight quarters. The defendant has -- or the
    21     defense attorney has talked about tight spaces throughout this
    22     trial. In the jury box now you maybe feel somewhat restricted.
    23     When you're walking back and forth into the jury room and into
    24     the jury box, you may be aware of where you are in relation to
    25     other people so that you're not hitting into them or touching


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1891         Page 92 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  92

      1    them as you get in and out of your seats. Are you aware of
      2    where your body parts are? Wouldn't you be likely to notice if
      3    your arm was suddenly drifting into the space of the juror next
      4    to you? Ladies and gentlemen, when was the last time you just
      5    didn't know where your hands were in a public place?
      6               And defense counsel has said over and over again that
      7    Laura didn't jump up, she didn't scream out, that no one on the
      8    plane heard the sexual assault happen. Ms. Ivaniszyn, the SANE
      9    nurse, talked about the body's reaction to trauma. She said
    10     that not every victim of trauma reacts in the same way. She
    11     said sometimes victims yell out but sometimes they freeze, and
    12     all of those things are natural reactions in the body. Laura
    13     was frozen and she was scared.
    14                These are just some of the ways that the defendant is
    15     trying to avoid responsibility for violating Laura by
    16     distracting you from the fact that he confessed. Why would you
    17     need DNA evidence when the defendant admitted what he did? If
    18     this didn't happen, why is the first thing that comes out of
    19     the defendant's mouth "I don't know where I kept my hand"? If
    20     this didn't happen, why did he demonstrate with his fingers how
    21     he tried to unhook the victim's bra? If this didn't happen,
    22     why did he pull up his own shirt to show the FBI how he touched
    23     her back? If this didn't happen, why did he take his fingers
    24     and put them in his own zippers to show the FBI what he did to
    25     Laura? If this didn't happen, why did the defendant and the


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1892         Page 93 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  93

      1    victim both independently use the same gesture to show how he
      2    got his fingers inside of her?
      3                If this was a dream, the defendant and the victim
      4    must have both been in the same dream. It wasn't a dream, it
      5    was a nightmare and it was real. Laura told us clearly, "I
      6    didn't dream it, I know what happened." The defendant is
      7    guilty.
      8                THE COURT: All right. Thank you very much.
      9                Ladies and gentlemen, it's now time for me to give
    10     you your jury instructions and -- but before I do that, I
    11     wanted to briefly confer with counsel so let's have counsel
    12     approach.
    13                 (Sidebar discussion as follows):
    14                 THE COURT: I wanted to point out that in Jury
    15     Instruction Number 11, that's the elements of the offense, we
    16     had had the language that said "Adult Victim 1" rather than the
    17     name Laura. I would suggest that I use the name Laura instead
    18     of the name Adult Victim 1.
    19                 MS. SMITH: That's fine by us.
    20                 MR. AMBERG: No objection.
    21                 THE COURT: All right. That's the only change that
    22     I'm aware of. Thank you.
    23                 MS. SMITH: Okay. Thank you.
    24                 (End of sidebar discussion)
    25                 THE COURT: All right. Members of the jury, now it's


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1893         Page 94 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  94

      1    time for me to instruct you about the law that you must follow
      2    in deciding this case.
      3               I'll start by explaining your duties and the general
      4    rules that apply in every criminal case.
      5               Then I will explain the elements or parts of the
      6    crime that the defendant is accused of committing.
      7               Then I will explain some rules that you must use in
      8    evaluating particular testimony and evidence.
      9               And last, I will explain the rules you must follow
    10     during your deliberations in the jury room and the possible
    11     verdicts you may return.
    12                Please listen carefully to everything that I say.
    13                You have two main duties as jurors. The first one is
    14     to decide what the facts are from the evidence that you saw and
    15     heard here in court. Deciding what the facts are is your job,
    16     not mine. And nothing that I have said or done during this
    17     trial was meant to influence your decision about the facts in
    18     any way.
    19                Your second duty is to take the law that I give to
    20     you, apply it to the facts and decide if the government has
    21     proved a defendant guilty beyond a reasonable doubt. It is my
    22     job to instruct you about the law, and you are bound by the
    23     oath that you took at the beginning of the trial to follow the
    24     instructions that I give you even if you personally disagree
    25     with them. This includes the instructions that I gave you


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1894         Page 95 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  95

      1    before and during the trial and these instructions. All the
      2    instructions are important and you should consider them
      3    together as a whole.
      4               The lawyers have talked about the law during their
      5    arguments, but if what they said is different from what I say,
      6    you must follow what I say. What I say about the law controls.
      7               Perform these duties fairly. Do not let any bias,
      8    sympathy or prejudice that you may feel toward one side or the
      9    other influence your decision in any way.
    10                As you know, the defendant has pleaded not guilty to
    11     the crime charged in the indictment. The indictment is not any
    12     evidence at all of guilt. It is just the formal way that the
    13     government tells the defendant what the crime he -- what crime
    14     he is accused of committing. It does not even raise any
    15     suspicion of guilt.
    16                Instead, a defendant starts the trial with a clean
    17     slate, with no evidence at all against him, and the law
    18     presumes that he is innocent. This presumption of innocence
    19     stays with him unless the government presents evidence here in
    20     court that overcomes the presumption and convinces you beyond a
    21     reasonable doubt that he is guilty.
    22                This means that a defendant has no obligation to
    23     present any evidence at all or to prove to you in any way that
    24     he is innocent. It is up to the government to prove that he is
    25     guilty, and this burden stays on the government from start to


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1895         Page 96 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  96

      1    finish. You must find a defendant not guilty unless the
      2    government convinces you beyond a reasonable doubt that he is
      3    guilty.
      4               The government must prove every element of the crime
      5    charged beyond a reasonable doubt. Proof beyond a reasonable
      6    doubt does not mean proof beyond all possible doubt. Possible
      7    doubts or doubts based purely on speculation are not reasonable
      8    doubts. A reasonable doubt is a doubt based on reason and
      9    common sense. It may arise from the evidence, the lack of
    10     evidence or the nature of the evidence.
    11                Proof beyond a reasonable doubt means proof which is
    12     so convincing that you would not hesitate to rely and act on it
    13     in making the most important decisions in your own lives. If
    14     you are convinced that the government has proved a defendant
    15     guilty beyond a reasonable doubt, say so by returning a guilty
    16     verdict. If you are not convinced, say so by returning a not
    17     guilty verdict.
    18                You must make your decision based only on the
    19     evidence that you saw and heard here in court. Do not let
    20     rumors, suspicions or anything else that you may have seen or
    21     heard outside of court influence your decision in any way.
    22                The evidence in this case includes only what the
    23     witnesses said while they were testifying under oath, the
    24     exhibits that I allowed into evidence and the stipulations that
    25     the lawyers agreed to.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1896         Page 97 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  97

      1               Nothing else is evidence. The lawyers' statements
      2    and arguments are not evidence. Their questions and objections
      3    are not evidence. My legal rulings are not evidence. And my
      4    comments and questions are not evidence.
      5               During the trial I might -- I may not have let you
      6    hear the answers to some of the questions that the lawyers
      7    asked. I may have ruled that you could not see some of the
      8    exhibits that the lawyers wanted you to see. And sometimes I
      9    may have ordered you to disregard things that you saw or heard
    10     or struck something from the record. You must completely
    11     ignore all these things if they occurred. Do not even think
    12     about them. Do not speculate about what a witness might have
    13     said or what an exhibit might have shown. These things are not
    14     evidence and you are not bound -- I'm sorry, and you are bound
    15     by your oath not to let them influence your decision in any
    16     way.
    17                Make your decision based only on the evidence as I
    18     have defined it here and nothing else.
    19                You should use your common sense in weighing the
    20     evidence. Consider it in light of your everyday experience
    21     with people and events and give it whatever weight you believe
    22     it deserves. If your experience tells you that certain
    23     evidence reasonably leads to a conclusion, you are free to
    24     reach that conclusion.
    25                Now, some of you may have heard the terms "direct


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1897         Page 98 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  98

      1    evidence" and "circumstantial evidence."
      2                Direct evidence is simply evidence like the testimony
      3    of an eyewitness, which, if you believe it, directly proves a
      4    fact. If a witness testified that he saw it raining outside
      5    and you believed him, that would be direct evidence that it was
      6    raining.
      7                Circumstantial evidence is simply a chain of
      8    circumstances that indirectly proves a fact. If someone walked
      9    into the courtroom wearing a raincoat covered with drops of
    10     water and carrying a wet umbrella, that would be circumstantial
    11     evidence from which you could conclude that it was raining.
    12                 It is your job to decide how much weight to give the
    13     direct and the circumstantial evidence. The law makes no
    14     distinction between the weight that you should give to either
    15     one or say that one is any better evidence than the other. You
    16     should consider all the evidence, both direct and
    17     circumstantial, and give it whatever weight you believe it
    18     deserves.
    19                 Another part of your job as jurors is to decide how
    20     credible or believable each witness was. This is your job, not
    21     mine. It is up to you to decide if a witness's testimony was
    22     believable and how much weight you think it deserves. You are
    23     free to believe everything that a witness said, or only part of
    24     it, or none of it at all, but you should act reasonably and
    25     carefully in making these decisions.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1898         Page 99 of 137
                             Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                  99

      1                Let me suggest some things for you to consider in
      2    evaluating each witness's testimony.
      3                Ask yourself if the witness was able to clearly see
      4    or hear the events. Sometimes even an honest witness may not
      5    have been able to see or hear what was happening and may make a
      6    mistake.
      7                Ask yourself how good the witness's memory seemed to
      8    be. Did the witness seem able to accurately remember what
      9    happened?
    10                 Ask yourself if there was anything else that may have
    11     interfered with the witness's ability to perceive or remember
    12     the events.
    13                 Ask yourself how the witness acted while testifying.
    14     Did the witness appear honest or did the witness appear to be
    15     lying?
    16                 Ask yourself if the witness had any relationship to
    17     the government or the defendant or anything to gain or lose
    18     from the case that might influence the witness's testimony.
    19     Ask yourself if the witness had any bias or prejudice or reason
    20     for testifying that might cause the witness to lie or to slant
    21     the testimony in favor of one side or the other.
    22                 Ask yourself if the witness testified inconsistently
    23     while on the witness stand or if the witness said or did
    24     something or failed to say or do something at any other time
    25     that is inconsistent with what the witness said while


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1899          Page 100 of 137
                              Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                    100

      1    testifying. If you believe that the witness was inconsistent,
      2    ask yourself if this makes the witness's testimony less
      3    believable. Sometimes it may, other times it may not.
      4    Consider whether the inconsistency was about something
      5    important or about something -- about some unimportant detail.
      6    Ask yourself if it seemed like an innocent mistake or if it
      7    seemed deliberate.
      8               And ask yourself how believable the witness's
      9    testimony was in light of all the other evidence. Was the
     10    witness's testimony supported or contradicted by other evidence
     11    that you found believable? If you believe that a witness's
     12    testimony was contradicted by other evidence, remember that
     13    people sometimes forget things and that even two honest people
     14    who witness the same event may not describe it exactly the same
     15    way.
     16               These are only some of the things that you may
     17    consider in deciding how believable each witness was. You may
     18    also consider other things that you think shed some light on
     19    the witness's believability. Use your common sense and your
     20    everyday experience in dealing with other people, and then
     21    decide what testimony you believe and how much weight you think
     22    it deserves.
     23               One more point about the witnesses. Sometimes jurors
     24    wonder if the number of witnesses who testified makes any
     25    difference.


                                    USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1900          Page 101 of 137
                              Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                    101

      1               Do not make any decisions based only on the number of
      2    witnesses who testified. What is more important is how
      3    believable the witnesses were and how much weight you think
      4    their testimony deserves. Concentrate on that, not the
      5    numbers.
      6               There is one more general subject that I want to talk
      7    to you about before I begin explaining the elements of the
      8    crime charged.
      9               The lawyers for both sides may have objected to some
     10    of the things that were said or done during the trial. Do not
     11    hold that against either side. The lawyers have a duty to
     12    object whenever they think that something is not permitted by
     13    the rules of evidence. Those rules are designed to make sure
     14    that both sides receive a fair trial.
     15               And do not interpret my rulings on their objections
     16    as any indication of how I think the case should be decided.
     17    My rulings were based on the rules of evidence, not on how I
     18    feel about the case. Remember that your decision must be based
     19    only on the evidence that you saw and heard here in court.
     20               That concludes the part of my instructions explaining
     21    your duties and the general rules that apply in every criminal
     22    case. In a moment I will explain the elements of the crime
     23    that the defendant is accused of committing.
     24               But before I do that, I want to emphasize that the
     25    defendant is only on trial for the particular crime charged in


                                    USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1901          Page 102 of 137
                              Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                    102

      1    the indictment. Your job is limited to deciding whether the
      2    government has proved the crime charged.
      3               Count One in the indictment accuses the defendant of
      4    Sexual Abuse, in violation of federal law. Title 18 United
      5    States Code, Section 2242(2) makes it a crime for anyone to
      6    engage in a sexual act with another person if that person is
      7    incapable of appraising the nature of the conduct, incapable of
      8    declining to participate in the sexual act, or incapable of
      9    communicating unwillingness to engage in the sexual act. For
     10    you to find the defendant guilty of this crime, you must be
     11    convinced that the government has proved each and every one of
     12    the following elements beyond a reasonable doubt:
     13               First, the defendant knowingly engaged in a sexual
     14    act with Laura.
     15               Second, the defendant knew that Laura was incapable
     16    of appraising the nature of the conduct, physically incapable
     17    of declining participation in or communicating unwillingness to
     18    engage in that sexual act.
     19               And third, the offense was committed within the
     20    special aircraft jurisdiction of the United States.
     21               The term "sexual act" means the penetration, however
     22    slight, of the anal or genital opening of another by a hand or
     23    finger or by any object with an intent to abuse, humiliate,
     24    harass, degrade, or arouse or gratify the sexual desire of any
     25    person.


                                    USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1902          Page 103 of 137
                              Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                    103

      1               The term "special aircraft jurisdiction of the United
      2    States" includes a civil aircraft of the United States.
      3               If you are convinced the government has proved all of
      4    these elements, say so by returning a guilty verdict on this
      5    charge. If you have a reasonable doubt about any one of those
      6    elements, then you must find the defendant not guilty of this
      7    charge.
      8               Count One of the indictment includes attempting to
      9    commit the crime of Sexual Abuse. For you to find the
     10    defendant guilty of attempting to commit Sexual Abuse, you must
     11    be convinced that the government has proved beyond a reasonable
     12    doubt:
     13               First, that the defendant intended to commit the
     14    crime of Sexual Abuse.
     15               Second, that the defendant did some overt act that
     16    was a substantial step towards committing the crime of Sexual
     17    Abuse.
     18               Merely preparing to commit a crime is not a
     19    substantial step. The defendant's conduct must go beyond mere
     20    preparation and must strongly confirm that he intended to
     21    commit the crime of Sexual Abuse. But the government does not
     22    have to prove that the defendant did everything except the last
     23    act necessary to complete the crime. A substantial step beyond
     24    mere preparation is enough.
     25               If you are convinced that the government has proved


                                    USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1903          Page 104 of 137
                              Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                    104

      1    both of these elements, say so by returning a guilty verdict on
      2    this charge. If you have a reasonable doubt about either one
      3    of these elements, then you must find the defendant not guilty.
      4               Next I want to say a word about the date mentioned in
      5    the indictment.
      6               The indictment charges that the crime occurred on or
      7    about January 3rd, 2018. The government does not have to prove
      8    that the crime happened on that exact date, but the government
      9    must prove that the crime happened reasonably close to that
     10    date.
     11               Next I want to explain something about proving a
     12    defendant's state of mind.
     13               Ordinarily there is no way that a defendant's state
     14    of mind can be proven directly because no one can read another
     15    person's mind and tell what that person is thinking.
     16               But a defendant's state of mind can be proved
     17    indirectly from the surrounding circumstances. This includes
     18    things like what the defendant said, what the defendant did,
     19    how the defendant acted, and any other facts or circumstances
     20    in evidence that show what was in the defendant's mind.
     21               You may also consider the natural and probable
     22    results of any acts that the defendant knowingly did or did not
     23    do and whether it is reasonable to conclude that the defendant
     24    intended those results. This, of course, is all for you to
     25    decide.


                                    USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1904          Page 105 of 137
                              Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                    105

      1               That concludes the part of my instructions explaining
      2    the elements of the crime.
      3               Next I will explain some rules that you must use in
      4    considering some of the testimony and evidence.
      5               A defendant has an absolute right not to testify.
      6    The fact that a defendant did not testify cannot be considered
      7    by you in any way. Do not even discuss it in your
      8    deliberations.
      9               Remember that it is up to the government to prove a
     10    defendant guilty beyond a reasonable doubt. It is not up to a
     11    defendant to prove that he is innocent.
     12               You have heard the testimony of Marcy Plaza from the
     13    FBI who testified to both facts and opinions. Each of these
     14    types of testimony should be given the proper weight.
     15               As to the testimony on facts, considered the factors
     16    discussed earlier in these instructions for weighing the
     17    credibility of witnesses.
     18               As to the testimony on opinions, you do not have to
     19    accept Marcy Plaza's opinions. In deciding how much weight to
     20    give them, you should consider the witness's qualifications and
     21    how she reached her conclusions along with the other factors
     22    discussed in these instructions for weighing the credibility of
     23    witnesses.
     24               Remember that you alone decide how much of a
     25    witness's testimony to believe and how many weight it deserves.


                                    USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1905          Page 106 of 137
                              Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                    106

      1               You have heard the testimony of a number of
      2    witnesses. You have also heard that before trial some of these
      3    witnesses made statements that may be different from his or her
      4    testimony here in court.
      5               These earlier statements were brought to your
      6    attention only to help you decide how believable his or her
      7    testimony was. You cannot use it as proof of anything else.
      8    You can only use it as one way of evaluating his or her
      9    testimony here in court.
     10               You have heard some video recordings that were
     11    received in evidence and you were given some written
     12    transcripts of the videos.
     13               Keep in mind that the transcripts are not evidence.
     14    They were given to you only as a guide to help you follow what
     15    was being said. The videos themselves are evidence. If you
     16    noticed any differences between what you heard on the videos
     17    and what you read in the transcripts, you must rely on what you
     18    heard, not what you read. And if you could not hear or
     19    understand certain parts of the tapes, you must ignore the
     20    transcripts as far as those parts are concerned.
     21               You have heard evidence that the defendant, Prabhu
     22    Ramamoorthy, made a statement in which the government claims he
     23    admitted certain facts. It is for you to decide whether the
     24    defendant made that statement and, if so, how much weight it
     25    deserves. In making these decisions, you should consider all


                                    USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1906          Page 107 of 137
                              Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                    107

      1    of the evidence about the statement, including the
      2    circumstances under which the defendant allegedly made it.
      3               You may not convict the defendant solely upon his own
      4    uncorroborated statement or admission.
      5               That concludes the part of my instructions explaining
      6    the rules for considering some of the testimony and evidence.
      7    Now let me finish up by explaining some things about your
      8    deliberations in the jury room and your possible verdict.
      9               The first thing you should do in the jury room is
     10    choose someone to be your foreperson. This person will help to
     11    guide your decisions and will speak for you here in court.
     12               Once you start deliberating, do not talk to the jury
     13    officer or to me or to anyone else except each other about the
     14    case. If you have any questions or messages, you must write
     15    them down on a piece of paper, sign them and give them to the
     16    jury officer. The officer will give them to me and I will
     17    respond to them as soon as I can. I may have to talk to the
     18    lawyers about what you have asked, so it may take me some time
     19    to get back to you. Any questions or messages normally should
     20    be sent to me through your foreperson.
     21               If you want to see any of the video exhibits that
     22    were admitted in evidence or any of the exhibits, you may send
     23    me a message and those exhibits will be provided to you.
     24               One more thing about messages. Do not ever write
     25    down or tell anyone how you stand on your votes. For example,


                                    USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1907          Page 108 of 137
                              Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                    108

      1    do not write down or tell anyone that you are split 6 to 6 or
      2    8 to 4 or whatever your vote happens to be. That should stay
      3    secret until you are finished.
      4               Remember that you must make your decision based only
      5    on the evidence that you saw and heard here in court.
      6               During your deliberations you must not communicate
      7    with or provide any information to anyone by any means about
      8    this case. You may not use any electronic device or media such
      9    as a telephone, cell phone, smartphone, iPhone, Blackberry or
     10    computer, the Internet, or any Internet service, or any text or
     11    instant messaging service, any Internet chat room, blog or
     12    websites such as Facebook, MySpace, LinkedIn, YouTube or
     13    Twitter to communicate to anyone any information about this
     14    case or to conduct any research about this case until I accept
     15    your verdict. In other words, you cannot talk to anyone on the
     16    phone, correspond with anyone, or electronically communicate
     17    with anyone about this case. You can only discuss the case in
     18    the jury room with your fellow jurors during deliberations. I
     19    expect you will inform me as soon as you become aware of
     20    another juror's violation of these instructions if that
     21    happens.
     22               You may not use these electronic means to investigate
     23    or communicate about the case because it is important that you
     24    decide this case based solely on the evidence presented in this
     25    courtroom. Information on the Internet or available through


                                    USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1908          Page 109 of 137
                              Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                    109

      1    social media might be wrong, incomplete or inaccurate. You are
      2    only permitted to discuss the case with your fellow jurors
      3    during deliberations because they have seen and heard the same
      4    evidence you have. In our judicial system it is important that
      5    you are not influenced by anything or anyone outside of this
      6    courtroom. Otherwise, your decision may be based on
      7    information known only by you and not your fellow jurors or the
      8    parties in this case. This would unfairly and adversely impact
      9    the judicial process. A juror who violates these restrictions
     10    jeopardizes the fairness of these proceedings and a mistrial
     11    could result which would require the entire process to start
     12    over.
     13               Your verdict, whether it is guilty or not guilty,
     14    must be unanimous.
     15               To find the defendant guilty of a particular charge,
     16    every one of you must agree that the government has overcome
     17    the presumption of innocence with evidence that proves the
     18    defendant's guilt beyond a reasonable doubt.
     19               To find the defendant not guilty of a particular
     20    charge, every one of you must agree that the government has
     21    failed to convince you beyond a reasonable doubt.
     22               Either way, guilty or not guilty, your verdict must
     23    be unanimous.
     24               One more point about the requirement that your
     25    verdict must be unanimous. Count One of the indictment accuses


                                    USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1909          Page 110 of 137
                              Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                    110

      1    the defendant of committing the crime of Sexual Abuse in more
      2    than one possible way. The first is that he committed Sexual
      3    Abuse. The second is that he attempted to commit Sexual Abuse.
      4               The government does not have to prove all of these
      5    for you to return a guilty verdict on this charge. Proof
      6    beyond a reasonable doubt of any one of these ways is enough.
      7    In order to return a guilty verdict, all 12 of you must agree
      8    that at least one of these has been proved. However, all of
      9    you need not agree that the same one has been proved.
     10               Now that all of the evidence is in and the arguments
     11    are completed, you are free to talk about the case in the jury
     12    room. In fact, it is your duty to talk with each other about
     13    the evidence and to make every reasonable effort you can to
     14    reach unanimous agreement. Talk with each other, listen
     15    carefully and respectfully to each other's views, and keep an
     16    open mind as you listen to what your fellow jurors have to say.
     17    Try your best to work out your differences. Do not hesitate to
     18    change your mind if you are convinced that other jurors are
     19    right and that your original position was wrong.
     20               But do not ever change your mind just because other
     21    jurors see things differently or just to get the case over
     22    with. In the end, your vote must be exactly that, your own
     23    vote. It is important for you to reach unanimous agreement,
     24    but only if you can do so honestly and in good conscience.
     25               No one will be allowed to hear your discussions in


                                    USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1910          Page 111 of 137
                              Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                    111

      1    the jury room and no record will be made of what you say, so
      2    you should all feel free to speak your minds.
      3               Listen carefully to what the other jurors have to say
      4    and then decide for yourself if the government has proved the
      5    defendant guilty beyond a reasonable doubt.
      6               If you decide that the government has proved the
      7    defendant guilty, then it will be my job to decide what the
      8    appropriate punishment should be.
      9               Deciding what the punishment should be is my job, not
     10    yours. It would violate your oaths as jurors to even consider
     11    the possible punishment in deciding your verdict.
     12               Your job is to look at the evidence and decide if the
     13    government has proved the defendant guilty beyond a reasonable
     14    doubt.
     15               Let me finish by repeating something that I said to
     16    you earlier. Nothing that I have said or done during this
     17    trial was meant to influence your decision in any way. You
     18    decide for yourselves if the government has proved the
     19    defendant guilty beyond a reasonable doubt.
     20               Remember that if you elected to take notes during the
     21    trial, your notes should be used only as memory aids. You
     22    should not give your notes greater weight than your independent
     23    recollection of the evidence. You should rely upon your own
     24    independent recollections of the evidence and you should not be
     25    unduly influenced by the notes of other jurors. Notes are not


                                    USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1911          Page 112 of 137
                              Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                    112

      1    entitled to any more weight than the memory or impression of
      2    each juror.
      3               Whether you took notes or not, each of you must form
      4    and express your own opinion as to the facts of this case.
      5               I have prepared a verdict form that I will provide to
      6    you that you should use to record your verdict. You will also
      7    receive a copy of these jury instructions after I confer with
      8    counsel, and you will have them with you to refer to if you
      9    wish to.
     10               Now, we do need to perform our duty of selecting the
     11    alternate to be excused at this time, is that right, Counsel?
     12               MS. SMITH: Yes, Your Honor.
     13               MR. AMBERG: Yes, Your Honor.
     14               THE COURT: So I'm going to ask Ms. Chubb, our case
     15    manager, to select at random the names of one of the jurors and
     16    that person will not be participating during deliberations.
     17               (Brief pause)
     18               All right. The number that has been selected at
     19    random is No. 10, and that is Ms. Kristin Matthews. And so Ms.
     20    Matthews, I -- I must tell you that you may be excused at this
     21    time and I want to thank you. I can tell by your expression
     22    that you paid close attention during the trial and that you
     23    were certainly willing to participate during deliberations.
     24    And so to the extent that you are disappointed that you will
     25    not participate in the ultimate decision, I nevertheless want


                                    USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1912          Page 113 of 137
                              Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                    113

      1    to thank you for your time and your attention and to remind you
      2    not to discuss the case with anyone else.
      3               And is there anything further we need to do regarding
      4    this juror?
      5               MS. SMITH: Yes, Your Honor. As you discussed that
      6    she shouldn't discuss the case with anybody else, there's
      7    always a possibility that she may be called to come back for
      8    deliberations, so until the -- until the jury has finished
      9    deliberations, she is still under her oath.
     10               THE COURT: Yes, that's a good point. That's also a
     11    reason we choose alternates because we need 12 people to
     12    consider the evidence, and if -- if for some reason someone
     13    should fall ill or have some other difficulty in serving, you
     14    might be required to return. And so that's another reason not
     15    to talk about the case, not to do any research about the case,
     16    not to do anything that would affect your ability to serve as a
     17    fair and impartial juror.
     18               All right. Anything further? All right. Thank you
     19    very much.
     20               (Juror Matthews excused at 12:24 p.m.)
     21               We will all rise for the jury and -- sorry, hold on
     22    one -- I -- I realize I need to swear our deputies, right?
     23    Okay. We are going to have Mr. Darling and Ms. Chubb sworn to
     24    be the person who's going to communicate between you and the
     25    Court during your process, and so they are the folks that you


                                    USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1913          Page 114 of 137
                              Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                    114

      1    can communicate to.
      2               So please raise your right hands. Do you solemnly
      3    swear that you will keep all members sworn upon this panel in
      4    some private and convenient place, and that you will permit no
      5    one to communicate with them nor communicate with them yourself
      6    except to inquire if they have agreed upon a verdict until
      7    discharged by this Court, so help you God?
      8               THE CLERK: I do.
      9               THE LAW CLERK: I do.
     10               THE COURT: All right. Then you may be the bailiffs
     11    in this case for the jury. And we can all rise for our members
     12    of the jury and you may retire to the jury room.
     13               (Jury excused at 12:24 p.m.)
     14               THE COURT: You may be seated.
     15               The jury, as I understand it, is going to have lunch
     16    brought in, so they'll be able to have lunch brought in. They
     17    don't necessarily have to break for lunch.
     18               Are there any matters we need to up regarding the
     19    jury instructions?
     20               MS. SMITH: Oh, not the jury instructions, Your
     21    Honor.
     22               THE COURT: All right.
     23               MR. AMBERG: No, Your Honor.
     24               THE COURT: Do we need to deal with motions?
     25               MR. AMBERG: Yes. The Rule 29 motion, Your Honor, I


                                    USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1914          Page 115 of 137
                              Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                    115

      1    know that the government allowed me to argue this now as
      2    opposed to when it probably should have been argued after the
      3    close of their proofs.
      4               You've heard my extensive closing argument and our
      5    position about all the evidence. I would argue that, you know,
      6    based on the -- the lack of DNA evidence, the lack of any other
      7    physical evidence and things of that nature, that Your Honor
      8    should acquit the defendant even in the light most favorable to
      9    the government.
     10               THE COURT: All right. Thank you very much, Mr.
     11    Amberg.
     12               In terms of your motion, I would indicate that I have
     13    been present throughout the proceedings and presided over the
     14    trial. I was paying attention during the testimony, and in
     15    particular the testimony of the victim in this case, Laura, who
     16    did testify that she recalled a sexual act occurring in the
     17    sense that she recalled the defendant's finger penetrating her
     18    vagina on the aircraft and that she had no doubt of that. That
     19    was evidence that would prove the defendant's guilt of this
     20    offense in terms of the count.
     21               In addition, that she was asleep prior to that and
     22    that that incident is what woke her up would deal with the
     23    element of her inability to appraise the nature of the conduct.
     24               There's no dispute that the incident occurred on an
     25    aircraft in the special aircraft jurisdiction of the United


                                    USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1915          Page 116 of 137
                              Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                    116

      1    States.
      2               And the additional evidence included the videotaped
      3    statement, the interview of the defendant. The interview
      4    includes statements that could reasonably be interpreted as
      5    admissions by the defendant that he tried to penetrate the
      6    victim, and that would be sufficient to prove attempt.
      7               There was additional corroborating evidence that
      8    consisted of the other witnesses who testified, including the
      9    flight attendants and the -- the nurse from SANE.
     10               And although I certainly do understand the arguments
     11    of the defense here with respect to the fact that there was no
     12    confirmation in terms of the presence of DNA from the victim on
     13    Mr. Ramamoorthy or from Mr. Ramamoorthy on the victim, viewing
     14    this evidence in the light most favorable to the government,
     15    which I must do, I believe a reasonable juror could find beyond
     16    a reasonable doubt that Mr. Ramamoorthy is guilty of the
     17    offense charged in the indictment. And so the motion will be
     18    denied.
     19               So that's my ruling on that. Is there anything else
     20    we need to handle?
     21               MS. SMITH: Not from the United States.
     22               MR. AMBERG: I guess housekeeping, as we wait for the
     23    verdict, where do you want us, do you want us here or could I
     24    maybe sneak out and grab a salad?
     25               THE COURT: I think we can take a break for lunch, I


                                    USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1916          Page 117 of 137
                              Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                    117

      1    think that would be perfectly fine if -- if you all want to go
      2    and have lunch for an hour or so. After that I would say if
      3    you can remain nearby. Your office is not downtown, correct,
      4    Mr. Amberg?
      5               MR. AMBERG: No, it's on top of Tom's Oyster Bar in
      6    Royal Oak, Your Honor.
      7               THE COURT: All right. No comment about the --
      8               MR. AMBERG: It's fun.
      9               THE COURT: Yes. Well, that's probably better that
     10    you stay here.
     11               MR. AMBERG: Absolutely. I just --
     12               THE COURT: And I guess I'll leave it up to the
     13    government, since they're across the street, if they want to
     14    stay across the street. What's your preference on that?
     15               MS. SMITH: I think we'll stay here.
     16               THE COURT: All right. Sounds good.
     17               Were there any issues about the jury instructions
     18    that we need to take up, were there anything that --
     19               MS. SMITH: No, I don't think so.
     20               MR. AMBERG: No, Your Honor. Did we -- you know,
     21    I -- the other day we were talking about the verdict form. I
     22    did get it, I reviewed it, I have no objection to it.
     23               MS. SMITH: Okay.
     24               MR. AMBERG: I don't know if we put that on the
     25    record or not but I...


                                    USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1917          Page 118 of 137
                              Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                    118

      1               THE COURT: Do we have that, do we have the verdict
      2    form right here handy? We have it back there. All right.
      3    I'll go inspect the verdict form and we'll deliver it -- both
      4    of you have seen the verdict form and neither side has any
      5    objections to the verdict form, is that right?
      6               MS. SMITH: No, Your Honor, no objections.
      7               MR. AMBERG: That's correct, Your Honor, no
      8    objections.
      9               THE COURT: Then I will deliver the verdict form to
     10    them along with the jury instructions. And we'll give them a
     11    copy of the indictment as well?
     12               MS. SMITH: No objection to that.
     13               MR. AMBERG: No objection.
     14               THE COURT: All right. Let's not -- we probably
     15    don't need to include this cover sheet on the back. All right.
     16               Well, thank you very much. Then we can -- yes, Ms.
     17    Smith.
     18               MS. SMITH: Sorry, one more. I just noticed that Ms.
     19    Kumar is still in the courtroom. I believe she's waiting to be
     20    dismissed by the Court.
     21               THE COURT: All right. Any objection to dismissing
     22    our intrepid second translator?
     23               MR. AMBERG: No objection, Your Honor.
     24               THE COURT: All right. Thank you very much, Ms.
     25    Kumar, for coming. You may be excused. And again I apologize


                                    USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1918          Page 119 of 137
                              Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                    119

      1    for the disruption of your schedule.
      2               All right. If there's nothing further, then let's be
      3    adjourned and we'll be in recess while the jury's in
      4    deliberation. Thank you very much.
      5               MS. SMITH: Thank you.
      6               THE LAW CLERK: All rise. Court is in recess.
      7               (Brief pause)
      8               THE COURT: Ms. Smith, Mr. Amberg?
      9               MR. AMBERG: Yes.
     10               THE COURT: Just hold on. I wanted to ask you about
     11    the exhibits so we're going to go back on the record for a
     12    moment.
     13               MR. AMBERG: Okay.
     14               MS. SMITH: On the record?
     15               THE COURT: Yes.
     16               MS. SMITH: Okay.
     17               THE COURT: All right. So I wanted to ask counsel
     18    whether or not we should just give the jury the book of
     19    exhibits or not.
     20               MS. SMITH: I -- I'd prefer that the jury ask if they
     21    want to see the exhibits as opposed to just giving them the
     22    whole book.
     23               THE COURT: Okay.
     24               MR. AMBERG: It doesn't -- I apologize, Your Honor.
     25               THE COURT: Go ahead.


                                    USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1919          Page 120 of 137
                              Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                    120

      1               MR. AMBERG: It doesn't matter to me. I would just
      2    ask that the -- the front part, Department of Justice logo
      3    thing, is taken out of there so it just looks like it's totally
      4    independent. And I don't think there's anything else in there
      5    besides that, right?
      6               THE COURT: And so we will -- we'll hold on to them
      7    unless they ask for them.
      8               With respect to playing any videos, if they ask to
      9    play any videos, did we determine whether anybody has a laptop
     10    that can be used or what are we going to do on that?
     11               THE LAW CLERK: We have one.
     12               THE COURT: We have one. All right. So the Court
     13    has -- has a blank one that we can use?
     14               THE LAW CLERK: Yes.
     15               THE COURT: All right. So the Court will provide a
     16    blank laptop that they could play. Is there any special
     17    software needed for that?
     18               MS. SMITH: I don't think so.
     19               MS. O'CONNOR: No. You should be able just to pop
     20    the disk in and play it.
     21               THE COURT: Very good. All right. Thank you all
     22    very much.
     23               MR. AMBERG: Thank you, Your Honor.
     24               MS. SMITH: Thank you.
     25               (Court in recess at 12:34 p.m.)


                                    USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1920          Page 121 of 137
                              Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                    121

      1               (Proceedings resumed at 3:44 p.m., all parties
      2               present, jury not present)
      3               THE COURT: Good afternoon, Counsel.
      4               So we have a question from the jury that I would like
      5    to share with you. The question is, "Are there two charges
      6    under consideration, i.e., one, Sexual Abuse, two, attempted
      7    Sexual Abuse." There follow three question marks. Then the
      8    statement, "The verdict form only includes Sexual Abuse.
      9    Please clarify. Thank you."
     10               So I'm open to your thoughts on this. I will tell
     11    you, if you would like, what I was thinking of doing. What I
     12    was thinking of doing was to refer them to those parts of the
     13    jury instructions that contain the elements for Sexual Abuse,
     14    those parts of the jury instruction that contain the elements
     15    of attempted Sexual Abuse, and then Jury Instruction 24 which
     16    explains that they need not be unanimous on which way the
     17    offense is committed.
     18               To be more specific, I can tell you exactly what I
     19    was thinking of doing. What I was thinking of doing was to say
     20    this. The charge contained in Count One of the Superseding
     21    Indictment of Sexual Abuse includes both Sexual Abuse and
     22    attempted Sexual Abuse.
     23               To find the defendant guilty of Sexual Abuse, you
     24    must find that the government has proved all of the elements in
     25    Jury Instruction 11 beyond a reasonable doubt.


                                    USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1921          Page 122 of 137
                              Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                    122

      1               To find the defendant guilty of attempted Sexual
      2    Abuse, you must find the government has proved all the elements
      3    in Jury Instruction 12 beyond a reasonable doubt.
      4               Then I was going to essentially reread Jury
      5    Instruction 24.
      6               So that's my proposal, but I'd be interested in
      7    hearing what counsel has to say.
      8               MS. SMITH: I think that's right. I think that
      9    explaining -- rereading, yes, I agree. I think that's the
     10    correct way to handle it.
     11               MR. AMBERG: Agreed, Your Honor.
     12               THE COURT: And so again, so that we're clear, I will
     13    not reread the words of Jury Instruction 11 and Jury
     14    Instruction 12. I will simply refer them to those. But I will
     15    reread all of Jury Instruction 24.
     16               MS. SMITH: And 24 is the one where you say that it
     17    can be proved either way and they don't have to be unanimous,
     18    is that the right one?
     19               THE COURT: Yes. This is what it says: "One more
     20    point about the requirement that your verdict be unanimous.
     21    Count One of the indictment accuses the defendant of committing
     22    the crime of Sexual Abuse in more than one possible way. The
     23    first is that he committed Sexual Abuse. The second is that he
     24    attempted to commit Sexual Abuse.
     25               "The government does not have to prove all of these


                                    USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1922          Page 123 of 137
                              Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                    123

      1    for you to return a guilty verdict on this charge. Proof
      2    beyond a reasonable doubt of any one of these ways is enough.
      3    In order to return a guilty verdict, all 12 of you must agree
      4    that at least one of these has been proved. However, all of
      5    you need not agree that the same one has been proved."
      6               MS. SMITH: I agree.
      7               THE COURT: That's what that instruction says.
      8               MS. SMITH: Yes, we agree with that. Thank you.
      9               MR. AMBERG: That's fine, Your Honor, yes.
     10               THE COURT: Very good. Should we bring in the jury
     11    and I will deliver that answer?
     12               MS. SMITH: Yes. Thank you.
     13               (Jury entered the courtroom at 3:48 p.m.)
     14               THE COURT: Well, good afternoon, ladies and
     15    gentlemen. You may be seated. You may be seated, Counsel.
     16               Ladies and gentlemen, I received a question from you
     17    from your foreperson and this is the question. I have already
     18    presented this to the attorneys in this case and discussed it
     19    with them and also discussed what the answer to the question
     20    is. And so I'm going to read your question and then I will
     21    indicate the answer.
     22               The question that I received is: "Are there two
     23    charges under consideration, i.e., one, Sexual Abuse, two,
     24    attempted Sexual Abuse?" There follow three question marks.
     25    "The verdict form only includes Sexual Abuse. Please clarify.


                                    USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1923          Page 124 of 137
                              Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                    124

      1    Thank you."
      2               In response to this question, after conferring with
      3    counsel, the charge in Count One of the Superseding Indictment
      4    of Sexual Abuse includes both Sexual Abuse and attempted Sexual
      5    Abuse.
      6               To find the defendant guilty of Sexual Abuse, you
      7    must find the government has proved all the elements in Jury
      8    Instruction 11 beyond a reasonable doubt.
      9               To find the defendant guilty of attempted Sexual
     10    Abuse, you must find the government has proved all of the
     11    elements in Jury Instruction 12 beyond a reasonable doubt.
     12               One more point about the requirement that your
     13    verdict must be unanimous, and this is taken from Jury
     14    Instruction 24. These are jury instructions that you already
     15    have. Count One of the indictment accuses the defendant of
     16    committing the crime of Sexual Abuse in more than one possible
     17    way. The first is that he committed Sexual Abuse. The second
     18    is that he attempted to commit Sexual Abuse.
     19               The government does not have to prove all of these
     20    for you to return a guilty verdict on this charge. Proof
     21    beyond a reasonable doubt of any one of these ways is enough.
     22    In order to return a guilty verdict, all 12 of you must agree
     23    that at least one of these has been proved. However, all of
     24    you need not agree that the same one has been proved.
     25               The jury instructions that I've just mentioned were


                                    USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1924          Page 125 of 137
                              Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                    125

      1    Jury Instructions 11, Jury Instructions 12 and Jury Instruction
      2    24.
      3                That is the answer of the Court. And so unless there
      4    is anything else that the attorneys wish to add, or let me just
      5    ask you, are you satisfied with the answer that the Court has
      6    given?
      7                MS. SMITH: Satisfied, Your Honor.
      8                MR. AMBERG: Satisfied, Your Honor.
      9                THE COURT: Very good. All right, ladies and
     10    gentlemen, you may return to your deliberations. All rise for
     11    the jury.
     12                (Jury entered the courtroom at 3:52 p.m.)
     13                THE COURT: You may be seated.
     14                It is approximately ten minutes or five minutes to
     15    4:00 o'clock. I think what I may do, depending on what you all
     16    think of this, is to have Ms. Chubb inquire whether the jury
     17    believes that they would want to continue deliberating until
     18    the end of today or whether they would rather come back until
     19    tomorrow in light of where they currently are. What are your
     20    preferences regarding that?
     21                MS. SMITH: I guess we don't have a preference. When
     22    you say end of the day, are talking one more hour or are you
     23    talking later than 5:00?
     24                THE COURT: Well, I think -- what I'm getting at,
     25    needless to say, is that if they are near reaching a verdict


                                    USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1925          Page 126 of 137
                              Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                    126

      1    but they're feeling that they just need to discuss a little bit
      2    longer, then I hesitate to have them come back tomorrow.
      3               But on the other hand, if they know that they really
      4    have a lot more to discuss in this case and maybe they're tired
      5    and they'd rather take a break, then I would be happy to let
      6    them take a break.
      7               So I was just going to try to see where we were on
      8    that. But we could also just wait and depend on them to -- if
      9    we don't hear from them, I'll probably, let's say, let them go
     10    at about 4:30, quarter to 5:00 just so they can beat the
     11    traffic. But I think they know that the business day is pretty
     12    much the end of their deliberations day.
     13               MS. SMITH: Right.
     14               THE COURT: So what are your -- what are your
     15    preferences?
     16               MS. SMITH: I guess -- do we have a preference? I
     17    don't think we have a preference.
     18               MR. AMBERG: I think that's a good idea what you
     19    proposed, Judge, see what they want to do. If they want to
     20    come back in the morning, you know, when they're fresh, there's
     21    more issues they want to discuss, versus going at it at the end
     22    of the day.
     23               THE COURT: All right. What we'll do is we'll let
     24    them know that if they -- if they feel it would be beneficial
     25    to continue until the end of the day, that we'll allow them to


                                    USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1926          Page 127 of 137
                              Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                    127

      1    do that.
      2               MS. SMITH: Okay.
      3               THE COURT: Otherwise, we'll probably let them go at
      4    about 4:30, quarter to 5:00.
      5               MS. SMITH: That seems fine.
      6               MR. AMBERG: Okay. Thank you, Your Honor.
      7               THE COURT: All right. Thank you very much. We're
      8    in recess.
      9               THE CLERK: Court is in recess.
     10               (Court in recess at 3:55 p.m.)
     11               (Proceedings resumed at 4:05 p.m., all parties
     12               present, jury not present)
     13               THE COURT: Counsel, would you place your appearances
     14    on the record again please?
     15               MS. JAWAD: Yes. Good afternoon, Your Honor. Amanda
     16    Jawad and Maggie Smith on behalf of the United States. With us
     17    at counsel table is Meghann O'Connor, a paralegal from our
     18    office, and Special Agent Kyle Dodge with the FBI.
     19               THE COURT: Good afternoon.
     20               MR. AMBERG: And good afternoon, Your Honor. Jim
     21    Amberg on behalf of Mr. Ramamoorthy. He is standing to my
     22    right. To his right is Mr. Vijay. To my left is co-counsel,
     23    Victor Mansour.
     24               THE COURT: Good afternoon, Counsel. Good afternoon,
     25    Mr. Ramamoorthy.


                                    USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1927          Page 128 of 137
                              Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                    128

      1                Well, I understand that the jury has indicated that
      2    they have reached a verdict, and so my intention would be to
      3    take the verdict at this time. Is there anything that we need
      4    to do before we bring in the jury?
      5                MS. SMITH: Not before, no. Thank you.
      6                THE COURT: All right. Let's bring in the jury.
      7                (Jury entered the courtroom at 4:06 p.m.)
      8                THE COURT: Good afternoon, ladies and gentlemen.
      9    You may be seated.
     10                So, ladies and gentlemen, I received a notification
     11    that you indicated that you had reached a verdict. And so let
     12    me first ask were you able to select a foreperson? All right.
     13    And can I ask the foreperson to raise his or her hand? Thank
     14    you, sir.
     15                Now, is it -- without telling me what the verdict is,
     16    is it true that you were able to reach a verdict?
     17                JUROR NO. 1: Yes.
     18                THE COURT: All right. Without indicating what the
     19    verdict is, could you hand the verdict to my law clerk please,
     20    and let's also give it to our...
     21                All right. I'm going to give the verdict form to Ms.
     22    Chubb in order for her to publish it in open court.
     23                THE CLERK: In the matter of the United States of
     24    America versus Prabhu Ramamoorthy, Criminal No. 18-20027,
     25    verdict form, the jury unanimously finds the following on Count


                                    USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1928          Page 129 of 137
                              Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                    129

      1    One: With respect to the charge in Count One of the
      2    indictment, which charges the defendant with Sexual Abuse, the
      3    jury finds guilty. Signed and dated this day, August 15th,
      4    2018, signed by the foreperson.
      5               THE COURT: All right. Thank you very much.
      6               Now, I want to ask counsel if you wish to have the
      7    jury polled. So, ladies and gentlemen, the counsel have a
      8    right to ask whether or not for each of you the verdict that
      9    was just read in open court is your verdict, and so I'm asking
     10    the lawyers whether or not they wish to do that. Does either
     11    counsel wish to have the jury polled?
     12               MS. SMITH: I don't need to, Your Honor.
     13               MR. AMBERG: Yes, Your Honor.
     14               THE COURT: All right. Then Ms. Chubb, I would ask
     15    you to please poll the jury.
     16               THE CLERK: Juror in seat number one, Mr. Pletcher --
     17               THE COURT: And if you could stand when you --
     18               THE CLERK: -- you've listened to the verdict as the
     19    Court has read it. Is that and was that your verdict?
     20               JUROR NO. 1: Yes, ma'am.
     21               THE CLERK: Thank you.
     22               Juror in seat number two, was that and is that your
     23    verdict.
     24               JUROR NO. 2: Yes, ma'am.
     25               THE CLERK: Thank you.


                                    USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1929          Page 130 of 137
                              Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                    130

      1               Juror No. 3, is that and was that your verdict?
      2               JUROR NO. 3: Yes.
      3               THE CLERK: Thank you.
      4               Juror in seat number four, is that and was that your
      5    verdict?
      6               JUROR NO. 4: Yes.
      7               THE CLERK: Thank you.
      8               Juror in seat number five, is that and was that your
      9    verdict?
     10               JUROR NO. 5: Yes.
     11               THE CLERK: Juror in seat number six, is that and was
     12    that your verdict?
     13               JUROR NO. 6: Yes.
     14               THE CLERK: Juror in seat number seven, is that and
     15    was that your verdict?
     16               JUROR NO. 7: Yes.
     17               THE CLERK: Thank you.
     18               Juror in seat number nine, is that and was that your
     19    verdict?
     20               JUROR NO. 9: Yes.
     21               THE CLERK: Thank you.
     22               Juror in seat number 11, is that and was that your
     23    verdict?
     24               JUROR NO. 11: Yes.
     25               THE CLERK: Thank you.


                                    USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1930          Page 131 of 137
                              Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                    131

      1               Juror in seat number 12, is that and was that your
      2    verdict?
      3               JUROR NO. 12: Yes.
      4               THE CLERK: Juror in seat number 13, is that and was
      5    that your verdict?
      6               JUROR NO. 13: Yes.
      7               THE CLERK: Juror in seat number 14, is that and was
      8    that your verdict?
      9               JUROR NO. 14: Yes.
     10               THE COURT: Well, thank you, ladies and gentlemen.
     11    I'm going to discharge you from your service at this time,
     12    unless there's any issue that the parties believe they wish to
     13    raise in the presence of the jury at this time.
     14               MS. SMITH: No thank you.
     15               MR. AMBERG: No, Your Honor.
     16               THE COURT: All right. And, ladies and gentlemen, if
     17    you'd be kind enough to wait briefly in the jury room, I would
     18    like to confer with you for just a few moments and then you can
     19    be discharged after that.
     20               And so let's all rise for the jury. Let me thank you
     21    as well on the record for your service in this case which I
     22    know is difficult and a sacrifice.
     23               (Jury excused at 4:10 p.m.)
     24               THE COURT: You may be seated.
     25               Are there any matters we need to take up at this


                                    USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1931          Page 132 of 137
                              Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                    132

      1    time?
      2               MS. SMITH: Yes, Your Honor. Now that the jury has
      3    reached a verdict and the defendant has been convicted, we are
      4    moving under 18 United States Code, Section 3143(a)(2) for the
      5    defendant's remand into custody.
      6               THE COURT: Now, when you say (a)(2), what are you
      7    referring to exactly?
      8               MS. SMITH: I am referring to the provision in the
      9    Bail Reform Act that states that "Release or Detention Pending
     10    Sentence," which is where we are at now under criminal
     11    procedure, and it states that "the judicial officer shall order
     12    a person who has been found guilty of an offense in a case
     13    described in subparagraph (A), (B) or (C) of subsection
     14    parentheses (f) parentheses (1) of Section 3142 and is awaiting
     15    the imposition or execution of sentence be detained unless,"
     16    and under Section (A)(i) it says "unless the judicial officer
     17    finds there is a substantial likelihood that a motion for
     18    acquittal or new trial will be granted, or an attorney for the
     19    government has recommended no sentence of imprisonment be
     20    imposed on the person, and that the judicial officer finds by
     21    clear and convincing evidence that the person is not likely to
     22    flee or pose a danger to any other person or the community."
     23               Your Honor, this defendant's offense qualifies under
     24    subsection (f)(1) of 3142 because it is an offense for which
     25    the maximum sentence is life.


                                    USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1932          Page 133 of 137
                              Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                    133

      1               And I can provide further argument for the basis as
      2    to why the defendant cannot show by clear and convincing
      3    evidence that he is not likely to flee or pose a danger if the
      4    Court would like me to.
      5               THE COURT: All right. Thank you very much.
      6               Any response?
      7               MR. AMBERG: Yes, Your Honor. I would ask that he be
      8    allowed to stay out on bond pending sentencing. He's done
      9    great so far since he's been on bond. He has a tether. He has
     10    ties to the community. He has a job here, as you know. His
     11    wife is here as well. Allowing him to stay out on bond pending
     12    sentencing will allow him to get his affairs in order.
     13               Although, yes, it is a life sentence on the other
     14    side, I don't believe there's any mandatory minimum, and I'll
     15    be asking for a low sentence at the time of sentencing.
     16               And so I would ask that you allow him to stay out
     17    here. So far he's been able to do it. He's had I think no
     18    problems from what I can remember while he's been out on bond.
     19    He's been out on bond since I think since February or March.
     20    And so I would ask that you continue the bond.
     21               THE COURT: The Court has reviewed the statute that
     22    is referred to by the government, which is Section 3143, and
     23    the offense is an offense that would require detention upon
     24    conviction except in the circumstances that are specifically
     25    listed there. I do not believe there's a substantial


                                    USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1933          Page 134 of 137
                              Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                    134

      1    likelihood that a motion for acquittal or a new trial would be
      2    granted. The government has not recommended a sentence of no
      3    imprisonment.
      4                The question of whether or not I can find by clear
      5    and convincing evidence that Mr. Ramamoorthy is not likely to
      6    flee is the issue that I need to decide.
      7                We did have a detention hearing in this case, and
      8    although I did grant Mr. Ramamoorthy a bond at that time, the
      9    question there was whether or not there was clear and
     10    convincing evidence that he was going to flee, not whether
     11    there was clear and convincing evidence that he is not going to
     12    flee. There was evidence presented at the time that Mr.
     13    Ramamoorthy did have an incentive to flee.
     14                At the same time, I recognize that he has complied
     15    with his bond conditions up until this point, and that's the
     16    argument that Mr. Amberg is mentioning that I think is
     17    relevant.
     18                On the whole, however, I believe that the type of
     19    offense is a serious offense, and the defendant has been found
     20    guilty of this offense, and there is not clear and convincing
     21    evidence that he is not likely to flee. And so for that
     22    reason, bond is revoked and the defendant will be remanded to
     23    the custody of the U.S. Marshal pending the sentencing. That
     24    is my decision.
     25                MS. SMITH: Thank you, Your Honor.


                                    USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1934          Page 135 of 137
                              Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                    135

      1               THE COURT: We need to set a date for the sentencing
      2    in this matter, so I want to ask Ms. Chubb to set the date for
      3    sentencing.
      4               THE CLERK: Sentencing will be held on December 12th,
      5    2018 at 2:00 o'clock p.m.
      6               MR. AMBERG: I'm sorry, what time was that at?
      7               MS. SMITH: 2:00 p.m.
      8               THE CLERK: 2:00 o'clock p.m.
      9               THE COURT: Let me just say a couple of things here.
     10    First of all, I want to indicate that I believe that the
     11    attorneys in this case on both sides have done a very good job
     12    in representing their respective clients. I think that the
     13    government did a good job putting the evidence together, and I
     14    think that Mr. Amberg did a very good job defending Mr.
     15    Ramamoorthy during this trial, and I want to thank the counsel
     16    for the work that they did in preparing the case and presenting
     17    their respective sides of the case.
     18               Sometimes counsel believes that they can learn from
     19    talking to members of the jury who have sat through the case
     20    and have watched the presentation of the evidence. I'm going
     21    to confer with the jury now. I will ask them whether they wish
     22    to speak with counsel about the case. If they do wish to speak
     23    with counsel, I will let you know that. And if you wish to
     24    speak with them, let Mr. Darling or Ms. Chubb know that and I
     25    will convey that to them.


                                    USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1935          Page 136 of 137
                              Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                    136

      1               And so we can be adjourned then in this matter?
      2               MS. SMITH: Nothing further from the United States.
      3               MR. AMBERG: If I could have one second.
      4               (Brief pause)
      5               Nothing further, Your Honor.
      6               THE COURT: All right. Thank you very much.
      7               THE CLERK: Please rise. Court is in recess.
      8               (Court in recess at 4:19 p.m.)
      9                                           _ _ _
     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25



                                    USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 86 filed 03/05/19         PageID.1936          Page 137 of 137
                              Jury Trial: Volume 5 • Wednesday, August 15, 2018
                                                                                                    137

      1                            C E R T I F I C A T I O N
      2               I, Linda M. Cavanagh, Official Court Reporter of the
      3    United States District Court, Eastern District of Michigan,
      4    appointed pursuant to the provisions of Title 28, United States
      5    Code, Section 753, do hereby certify that the foregoing pages 1
      6    through 136 comprise a full, true and correct transcript of the
      7    proceedings held in the matter of United States of America vs.
      8    Prabhu Ramamoorthy, Case No. 18-20027, on Wednesday, August 15,
      9    2018.
     10

     11

     12                         s/Linda M. Cavanagh             _____
                                Linda M. Cavanagh, RDR, RMR, CRR, CRC
     13                         Federal Official Court Reporter
                                United States District Court
     14                         Eastern District of Michigan
     15

     16

     17    Date: March 4, 2019
           Detroit, Michigan
     18

     19

     20

     21

     22

     23

     24

     25



                                    USA v Prabhu Ramamoorthy • 18-20027
